 



Exhibit 10.1

LEASE AGREEMENT

      LANDLORD:   Quince Orchard Nominee Trust       TENANT:   ACE*COMM
Corporation       BUILDING ADDRESS:   704 Quince Orchard Road, Gaithersburg,
Maryland

SUBMISSION NOT AN OPTION

THE SUBMISSION OF THIS LEASE FOR EXAMINATION AND NEGOTIATION DOES NOT CONSTITUTE
AN OFFER TO LEASE, A RESERVATION OF, OR OPTION FOR THE PREMISES AND SHALL VEST
NO RIGHT IN ANY PARTY. TENANT OR ANYONE CLAIMING UNDER OR THROUGH TENANT SHALL
HAVE THE RIGHTS TO THE PREMISES AS SET FORTH HEREIN AND THIS LEASE BECOMES
EFFECTIVE AS A LEASE ONLY UPON EXECUTION, ACKNOWLEDGEMENT AND DELIVERY THEREOF
BY LANDLORD AND TENANT TO EACH OTHER, REGARDLESS OF ANY WRITTEN OR VERBAL
REPRESENTATION OF ANY AGENT, MANAGER OR EMPLOYEE OF LANDLORD TO THE CONTRARY.

FROM THE OFFICE OF:

Rappaport, Aserkoff & Gelles
60 State Street, Suite 1525
Boston, Massachusetts 02109-1803
617-227-7345

 



--------------------------------------------------------------------------------



 



LEASE

Quince Orchard Nominee Trust (“Landlord”)
to
ACE*COMM Corporation (“Tenant”)

Table Of Contents

         
SECTION I. PREMISES
    1  
SECTION II. USE
    1  
SECTION III. TERM
    2  
SECTION IV. RENT
    2  
SECTION V. CONSTRUCTION AND PREPARATION OF THE PREMISES
    3  
SECTION VI. BUILDING AND EQUIPMENT; TENANT’S CARE OF PREMISES
    5  
SECTION VII. FLOOR LOAD, HEAVY MACHINERY
    6  
SECTION VIII. SERVICES
    6  
SECTION IX. UTILITIES
    8  
SECTION X. ADDITIONAL RENT AND ESCALATION
    8  
SECTION XI. REMOVAL OF GOODS AND TENANT’S REPAIRS
    14  
SECTION XII. SALES TAX
    14  
SECTION XIII. IMPROVEMENTS AND ALTERATIONS
    14  
SECTION XIV. INSPECTION
    15  
SECTION XV. CASUALTY
    15  
SECTION XVI. EMINENT DOMAIN
    17  
SECTION XVII. INDEMNIFICATION
    18  
SECTION XVIII. PROPERTY OF TENANT
    19  
SECTION XIX. INJURY AND DAMAGE
    19  
SECTION XX. ASSIGNMENT, MORTGAGING, AND SUBLETTING
    19  
SECTION XXI. SIGNS, WINDOW TREATMENT, AND ADVERTISING
    22  
SECTION XXII. INSURANCE COMPLIANCE
    22  
SECTION XXIII. INFLAMMABLES, ODORS
    22  
SECTION XXIV. DEFAULT
    22  
SECTION XXV. SUBORDINATION AND ESTOPPEL
    24  
SECTION XXVI. NOTICES
    26  
SECTION XXVII. RULES AND REGULATIONS
    26  
SECTION XXVIII. QUIET ENJOYMENT
    27  
SECTION XXIX. BINDING AGREEMENT
    27  
SECTION XXX. LANDLORD LIABILITY
    27  
SECTION XXXI. SEISIN
    27  
SECTION XXXII. INSURANCE
    27  
SECTION XXXIII. SUBROGATION, INSURANCE PREMIUMS
    28  
SECTION XXXIV. SHORING
    29  
SECTION XXXV. REZONING
    29  
SECTION XXXVI. SEPARABILITY
    29  
SECTION XXXVII. WAIVER OF TRIAL BY JURY
    29  
SECTION XXXVIII. NO WAIVER
    29  
SECTION XXXIX. HOLDING OVER
    29  
SECTION XL. CAPTIONS, PLURAL, GENDER
    30  
SECTION XLI. BROKERAGE
    30  
SECTION XLII. HAZARDOUS WASTE
    30  
SECTION XLIII. SECURITY DEPOSIT
    31  
SECTION XLIV. LANDLORD’S RIGHT TO PERFORM FOR TENANT
    32  
SECTION XLV. GOVERNING LAW
    33  
SECTION XLVI. RELOCATION
    33  
SECTION XLVII. FORCE MAJEURE
    33  
SECTION XLVIII. PRIOR LEASE
    33  
SECTION XLIX. PARKING
    33  
SECTION L. OPTION TO EXTEND
    34  
SECTION LI. VACANT SPACE NOTIFICATION
    34  
SECTION LII. MULTIPLE COUNTERPARTS
    34  

-ii-



--------------------------------------------------------------------------------



 



EXHIBITS

              Exhibit A   Lease Plan               Exhibit B   Landlord’s Work
and Tenant’s Work               Exhibit C   Legal Holidays              
Exhibit D   Scope of Services - Cleaning               Rules and Regulations    

-iv-



--------------------------------------------------------------------------------



 



     THIS LEASE (the “Lease”) made and entered into as of this      day of
     , 2002 by and between Jerome L. Rappaport, Jr. and Janet F. Aserkoff,
Trustees of QUINCE ORCHARD NOMINEE TRUST under Declaration of Trust dated
August 15, 2002, having a business address at 60 State Street, Boston,
Massachusetts 02109-1803 (hereinafter called “Landlord”) and ACE*COMM
Corporation, a Maryland corporation (hereinafter called “Tenant”).

     SECTION I. PREMISES. Landlord leases to Tenant, and Tenant hereby hires and
takes from Landlord the following described premises subject to the mortgages as
hereinafter provided, and to all encumbrances of record.

     The “Premises” are that portion of a building in the City of Gaithersburg,
having a mailing address of 704 Quince Orchard Road, Gaithersburg, Maryland
20878 (hereinafter called the “Building”) substantially as shown cross-hatched
or outlined on the Lease Plan, Exhibit A, hereto attached and made a part
hereof, consisting of approximately 11,757 square feet of net rentable area on
the First Floor of the Building and approximately 12,533 square feet of net
rentable area on the Second Floor of the Building, for a total of approximately
24,289 square feet of net rentable area (the “Net Rentable Area”), all as shown
on Exhibit A. The Building and the parcel of land on which it is located are
hereinafter referred to as the “Property”. Upon the completion of the demising
wall for the Premises on the second floor, the Premises shall be re-measured by
Landlord and the new Net Rentable Area of the Premises as re-measured shall be
the Net Rentable Area of the Premises for all purposes under this Lease and any
calculations made under this Lease that are affected by the Net Rentable Area of
the Premises including, without limitation, calculations of Tenant’s
Proportionate Share for Taxes, Tenant’s Proportionate Share for Operating Costs,
and Rent, shall be re-calculated to reflect such re-measurement.

     Landlord reserves and excepts all rights of ownership and use in all
respects outside the Premises, including, without limitation, the Building and
all other structures, improvements, plazas, parking area(s), if any, and common
areas on the Property, except that at all times during the term of this Lease
Tenant shall have a reasonable means of access from the street to the Premises.
Without limiting the foregoing reservation of rights by Landlord, it is
understood that with regard to the Building and the Property, Landlord in its
sole discretion shall have the right to change, relocate and eliminate
facilities therein, to permit the use of or lease all or part thereof for
exhibition and displays, to sell, lease or dedicate all or part thereof to
public use; and further that Landlord shall have the right to make changes in,
additions to and eliminations from the Building, and other structures and
improvements on the Property, the Premises excepted.

     SECTION II. USE. Tenant shall have the right to use, in common with others
so entitled, all common areas associated with the Building and located in the
Building or on the Property including all hallways, elevator(s), loading
dock(s), access ways, walkways, nonexclusive parking area(s), courtyards and
landscaped areas, if any. Tenant shall use the Premises for general office use
and other reasonable uses incidental and related thereto, provided that Tenant
shall not use, permit nor suffer

 



--------------------------------------------------------------------------------



 



anything to be done or anything to be brought into or kept in the Premises or on
the Property which in Landlord’s reasonable judgment occasions unreasonable
discomfort or annoyance to any other tenants or occupants of the Building and
parking area(s), if any, or which may tend to impair the reputation or
appearance of the Building or the Property, or tend to interfere with the proper
and economic operation of the Building, parking area(s), if any, or the Property
by Landlord, or which shall violate the Certificate of Occupancy for the
Building or any law or regulation of any governmental body. If, due to Tenant’s
use of the Premises, improvements or alterations to the Premises or the Building
are necessary to comply with any requirements imposed by law, Tenant shall pay
the entire cost of such improvements or alterations. Landlord shall be
responsible for obtaining use and occupancy permits from the local governmental
authorities.

     Tenant covenants that it will move into the Premises promptly at the
commencement of the term hereof and will use and occupy the entire Premises
throughout the term hereof, and further covenants and agrees that, except
temporarily by reason of casualty, taking or loss of access, it will not vacate
the Premises, or fail to conduct its business therein at any time during the
term hereof without prior written notice to the Landlord.

     SECTION III. TERM. The term of this Lease shall be approximately seventy
six (76) months commencing upon August 1, 2002 (the “Commencement Date”), and
terminating on November 30, 2008 (the “Termination Date”).

     SECTION IV. RENT. Tenant shall pay the following annual “Rent”, based upon
the annual per square foot rental rate(s) set forth below multiplied by the Net
Rentable Area of the Premises as set forth in Section I of this Lease:

                              Annual Rent                 Lease Year   Per
Square Foot   Monthly Rent   Annual Rent

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Year 1
  $ 22.00     $ 44,529.83     $ 534,358.00  
Year 2
  $ 22.66     $ 45,865.73     $ 550,388.74  
Year 3
  $ 23.34     $ 47,242.11     $ 566,905.26  
Year 4
  $ 24.04     $ 48,658.96     $ 583,907.56  
Year 5
  $ 24.76     $ 50,116.30     $ 601,395.64  
Year 6
  $ 25.50     $ 51,614.13     $ 619,369.50  
Year 7 (4 months)
  $ 26.27     $ 53,172.67     $ 212,690.68  

     For the purposes of this Section IV, the term “Lease Year” shall mean the
twelve (12) month period commencing upon the Commencement Date, plus the
remaining portion of any unexpired calendar month at the end of the first Lease
Year, and each successive twelve (12) month period during the term hereof.

     The Rent shall be paid in equal installments of one-twelfth (1/12) of the
annual Rent in advance on the first day of each calendar month.

     Tenant shall pay a proportionate share of such monthly installment for any
fraction of a calendar month at the beginning or end of the term of this Lease.

     Tenant shall pay the Rent and Additional Rent (as hereinafter defined)
without demand or notice and without deduction, abatement, counterclaim, or
set-off, to the Landlord, Quince Orchard Nominee Trust, P.O. Box 18908, Newark,
New Jersey 07191-8908, or at such other place as designated from time to time by
Landlord in writing.

-2-



--------------------------------------------------------------------------------



 



     In the event that the Rent is not paid when due, Landlord shall assess and
Tenant shall pay a late charge in an amount equal to interest at the rate of one
and one-half percent (1 ½%) per month on the unpaid balance from the date said
Rent became due. All other charges which Tenant is required to pay in accordance
with this Lease, together with all interest and penalties that may accrue
thereon, shall be deemed to be “Additional Rent” and in the event of non-payment
thereof by Tenant, Landlord shall have all the rights and remedies with respect
thereto as would accrue to Landlord for non-payment of Rent.

     SECTION V. CONSTRUCTION AND PREPARATION OF THE PREMISES.

     (a)    Landlord’s Work. Landlord shall do the work, if any, shown on
Exhibit B attached hereto and made a part hereof as the work on the part of
Landlord in a good and workmanlike manner in accordance with all laws, rules,
regulations and ordinances applicable thereto (herein referred to as “Landlord’s
Work”). Landlord’s Work shall be done at Landlord’s expense except as otherwise
provided on Exhibit B. To the extent practical, Landlord shall give advance
notice to the Tenant of the approximate date upon which Landlord’s Work shall be
“substantially completed”. “Substantial Completion” or “substantially completed”
shall mean that Landlord’s Work has been completed, except for minor details of
mechanical adjustment, decoration and finish which do not materially interfere
with Tenant’s ability to use and occupy the Premises for the purposes permitted
hereunder. If Substantial Completion of Landlord’s Work is delayed due to any
act or omission of Tenant or Tenant’s representative, including, but not limited
to, any delay by Tenant in the submission of plans, drawings, specifications or
other information, or in approving any working drawings or estimates or in
giving any authorization or approval, the Premises shall be deemed substantially
completed on the date when they would have been ready but for such delay. The
taking of possession of the Premises by Tenant shall be conclusive evidence of
the acceptance of the Premises by Tenant and that the Premises are in good and
satisfactory condition, in accordance with Landlord’s obligations hereunder.

     (b)    Tenant’s Work.

          (i) Tenant shall do the work, if any, shown on Exhibit B as the work
on the part of the Tenant (herein referred to as “Tenant’s Work”), at its
expense, and in a good and workmanlike manner in accordance with “Plans and
Specifications” (as hereinafter defined) which have been prepared at Tenant’s
expense and which have Landlord’s written approval prior to the commencement of
Tenant’s Work, which approval shall not be unreasonably withheld, conditioned or
delayed. Among other items, Landlord’s review of said Plans and Specifications
may include potential impact on, and potential upgrades required to, base
building systems. Landlord’s approval of Tenant’s Plans and Specifications, if
given, shall not be deemed or construed as a representation by Landlord that
said Plans and Specifications comply with applicable law, or are adequate or
appropriate for Tenant’s requirements. Further, Landlord’s approval of Tenant’s
Plans and Specifications, if given, may be conditioned upon Tenant payment for
upgrades to base building systems required or necessitated by Tenant’s Work, or
upon a requirement that all or a portion of the Premises be separately metered
or check metered for water or electrical consumption, or upon

-3-



--------------------------------------------------------------------------------



 



such other reasonable conditions as Landlord may impose. Tenant shall furnish
and install any and all necessary trade fixtures, equipment and other items
necessary for the proper conduct of Tenant’s business. “Plans and
Specifications”, as used in this Section V(b) and in Section XIII, shall mean
documents and drawings sufficient for contract bidding and work completion, and
shall include, but not be limited to, architectural, mechanical, electrical and
plumbing plans. All of the foregoing work and all work Tenant may undertake
pursuant to Section XIII of this Lease shall be done in accordance with all
laws, rules, regulations and ordinances applicable thereto, including, if
necessary, compliance with the Americans With Disabilities Act, as amended from
time to time, and the acquisition by Tenant of a Building Permit from the
municipal department having jurisdiction, if required. In no event shall
Landlord be required to provide or install any trade fixtures or equipment.

     Tenant agrees to employ for any work it may do pursuant to Sections V(b)
and XIII of this Lease, one or more responsible contractors, the identity of
which has been reasonably approved by Landlord prior to the commencement of such
work, whose labor will not unreasonably interfere with other labor working in
and about the Building and Property and with suppliers of materials for use in
construction in and about the Building and Property, and especially Tenant
agrees that it will not do or permit to be done anything which would cause any
labor difficulty in connection with any construction in and about the Building
and Property.

     Tenant shall require all contractors employed by Tenant to carry Worker’s
Compensation Insurance in accordance with statutory requirements and to carry
Commercial General Liability Insurance and Automobile Liability Insurance
covering such contractors in or about the Premises, Building and Property in
amounts not less than Two Million Dollars ($2,000,000) combined single limits
for property damage, for injury or death of more than one person in a single
accident, and to submit certificates of insurance evidencing such coverage to
Landlord prior to commencement of such work, which name Landlord as an
additional insured thereunder as its interest may appear. Tenant agrees to
indemnify and hold harmless Landlord and its management agent from all claims,
actions, demands and causes of actions occasioned by Tenant’s contractors being
on or about the Premises, the Building, or the Property, and from Tenant’s
contractors performing work in the Premises, including, but not limited to, any
claims, actions, demands or causes of action asserted by any other tenants in
the Building against Landlord as a result of breach of covenant of quiet
enjoyment.

     All contractors, subcontractors, mechanics, laborers, materialmen, and
others who perform any work, labor or services, or furnish any materials, or
otherwise participate in the improvement of the Premises, shall be and are
hereby given notice that Tenant is not authorized to subject Landlord’s interest
in the Premises, Building or Property to any claim for mechanics’, laborers’ and
materialmen’s liens, and all persons dealing directly or indirectly with Tenant
may not look to the Premises, Building or Property as security for payment.
Tenant shall save Landlord harmless, and will exonerate and indemnify Landlord
from and against all expenses, liens, claims or damages to either property or
person which may or might arise by reason of

-4-



--------------------------------------------------------------------------------



 



the making of any such additions, improvements, alterations and/or installations
by or on behalf of Tenant.

          (ii) Improvements Allowance. The actual costs of design, permitting
and construction of Tenant’s Work shall be referred to hereinafter as the
“Leasehold Improvements Costs”. Landlord hereby agrees to grant to Tenant an
allowance in an amount equal to the product of (a) Seven and 50/100 Dollars
($7.50) and (b) the number of rentable square feet of the Premises (the
“Improvement Allowance”), to be applied toward the Leasehold Improvements Costs.
Tenant may draw funds from the Improvement Allowance in three (3) equal
installments upon the execution of this Lease, June 1, 2003 and January 31,
2004, to pay architectural, engineering, and construction costs incurred by
Tenant with respect to leasehold improvements in and to the Premises.

     Tenant shall furnish a written requisition, in order to obtain release of
any portion of the Improvement Allowance, which requisition shall be accompanied
by appropriate invoices and lien releases and other documentation reasonably
requested by Landlord, from the architect, engineer, general contractor, all
subcontractors, and all suppliers of materials, as applicable, for whom payment
is sought in said requisition. To the extent that Tenant’s employees perform the
Tenant’s Work, Tenant may be reimbursed for the reasonable costs of such work up
to a maximum of $10,000 of the Improvement Allowance; provided that, Landlord is
able to, and does, verify that such work has been completed. Landlord shall pay
to Tenant the amount of such requisition(s) (up to the amount of the Improvement
Allowance) within thirty (30) days of receipt and approval of Tenant’s written
requisition. Tenant’s requisitions shall be accompanied by final lien waivers
from the contractor, and all subcontractors and suppliers of materials, and
shall include a copy of Certificate of Occupancy if required relative to such
Tenant’s Work. Tenant acknowledges that the Improvement Allowance (or portions
thereof) may be financed by Landlord, and Tenant shall comply with the
reasonable requirements imposed by Landlord’s lender in connection with the
design and construction of, and payment for, leasehold improvements to the
Premises; provided that, if the Improvement Allowance is financed by Landlord
such financing shall not result in any additional costs to Tenant.

     SECTION VI. BUILDING AND EQUIPMENT; TENANT’S CARE OF PREMISES.

     (a)    Landlord’s Obligations. Landlord shall keep in reasonably good
condition and repair the structure and exterior of the Building, the roof, the
elevator(s), if any, the plumbing and electrical systems, and the heating,
ventilating and air conditioning systems servicing the Building and the Premises
(except for such equipment and service lines installed by Tenant and except as
otherwise provided in Section VIII), and the exterior parking area(s) serving
the Building. The Landlord shall comply with applicable governmental rules,
regulations, laws and ordinances affecting the Building, unless the violation is
caused by Tenant or Tenant’s use of the Premises, or by any other tenant in the
Building. The Landlord shall keep the sidewalks, common corridors, stairways,
elevator(s), if any, and all other means of ingress and egress for the Premises
and all public portions of the Building in reasonably good condition and in a
reasonably clean and safe condition. Landlord reserves the right to

-5-



--------------------------------------------------------------------------------



 



interrupt, curtail, stop and suspend the furnishing of any services and
operation of the plumbing and electrical, heating, ventilating, and air
conditioning systems, and elevator(s), if any, when necessary, by reason of
accident or emergency or for repairs, alterations, replacements or improvements,
which may become necessary or when it cannot secure supplies or labor or by
reason of any other cause beyond its control, without liability or any abatement
of Rent or Additional Rent being due thereby.

     (b)  Tenant’s Obligations. Tenant shall maintain the Premises including all
mechanical, electrical, non-Building standing lighting and plumbing systems
installed by Tenant within the Premises or servicing the Premises exclusively
(whether or not installed by Tenant), all partitions, walls (other than the
structure of load bearing walls), floor coverings within the Premises, doors,
loading dock(s) and glass within the Premises (other than exterior windows), and
all other portions thereof substantially in the same condition each of the same
were in at the time of the delivery thereof to Tenant, but in all events in
reasonably good and tenantable working order, condition and repair, and will
maintain, repair and replace the same when necessary so as to comply with the
foregoing, except only for reasonable wear and tear and damage due to casualty
for which and to the extent Landlord is required to purchase casualty insurance
as provided in this Lease, and so as to comply with applicable laws.

     SECTION VII. FLOOR LOAD, HEAVY MACHINERY. Tenant shall not place a load
upon any floor of the Premises exceeding 100 pounds per square foot or the floor
load which is allowed by law. Landlord reserves the right to prescribe the
position of all file cabinets, business machinery and mechanical equipment
(including safes) which Tenant may place in the Premises. Business machines and
mechanical equipment shall be placed and maintained by Tenant at Tenant’s
expense in settings sufficient to prevent transmission of noise and vibration to
any other part of the Building in which the Premises are located. Any moving of
any machinery and/or equipment into, out of, or within the Premises shall be
done only with the prior written consent of Landlord in each instance, which
consent shall not be unreasonably withheld, and shall be at the sole risk and
hazard of Tenant, and Tenant will indemnify and save Landlord harmless against
and from any liability, loss, injury, claim or suit resulting directly or
indirectly from such moving. In the event riggers shall be required to
accomplish such moving, only persons holding a Master Rigger’s License shall
perform the work. Tenant shall not in any way break, cut into, or damage the
exterior perimeter walls or insulating panels of the Building in installing,
ventilating or exhausting its equipment or in any other manner.

     As of the Commencement Date, Landlord represents that the floor load placed
on the floors in the Premises by Tenant does not exceed the floor load
limitations set forth in this Section VII.

     SECTION VIII. SERVICES. Landlord shall provide:

     (a)  Access to the Building from the lobby Monday through Friday, excepting
legal holidays in Maryland, hereinafter referred to as “business days”, during
normal business hours. Legal holidays in Maryland are shown on Exhibit C
attached hereto. Normal business hours shall mean Monday through Friday, 8:00 AM
to 6:00 PM, holidays excepted. At all other times Landlord shall provide limited
access to the

-6-



--------------------------------------------------------------------------------



 



Building in accordance with such Building standard entry system as shall from
time to time be in effect. The Landlord reserves the right to alter the Building
standard entry system from time to time as it sees fit.

     (b)  Use, in common with others, of all elevator facilities, subject to
such reasonable rules and regulations as Landlord may prescribe.

     (c)  Building Standard heat and air conditioning during normal business
hours and on Saturdays 9:00 AM to 1:00 PM which is reasonably required for
reasonably comfortable occupation of the Premises, under normal business
operation at an occupancy of not more than one person per 175 square feet of Net
Rentable Area and an electrical load not exceeding 5 watts per square foot of
Net Rentable Area, subject to all governmental laws, regulations or restrictions
now or hereafter in force pertaining to the furnishing or use of such heat and
air conditioning. Landlord shall provide heat and air conditioning to Tenant at
other than normal business hours, provided that Tenant pays Landlord its
reasonable charges for supplying the same. At the commencement of the term of
this Lease, Landlord’s charge for supplying heat and air conditioning to Tenant
at other than normal business hours is $25.00 (which amount may be increased by
Landlord at a rate of 3% per Lease Year) per hour per zone. Landlord reserves
the right to reasonably increase this charge from time to time throughout the
term of this Lease upon prior written notice to Tenant. Tenant shall not
introduce into the Premises personnel or equipment which overloads the capacity
of the Building systems or in any other way unreasonably interferes with any
system’s ability to perform adequately its proper functions; provided, however,
if Tenant violates the foregoing, Landlord may, at its option, elect to provide
supplementary systems or otherwise take steps to cure such violation, at
Tenant’s sole cost and expense in all respects including, without limitation,
system installation (and removal) and continuing costs of operation.

     (d)  Cause the Premises to be kept reasonably clean as hereinafter
described, provided the Premises are kept in order by Tenant. The cleaning
services provided hereunder are limited to those set forth on Exhibit D attached
hereto and made a part hereof which sets forth the scope of the cleaning
services. The cleaning services shall be provided only Monday through Friday,
legal holidays excepted. Notwithstanding the foregoing, at no time and under no
circumstances shall Landlord have any responsibility for the storage or removal
of any “medical waste”, “infectious waste”, “hazardous medical waste”,
“hazardous waste”, as such terms may from time to time be defined in such
municipal, state and federal statutes, laws, ordinances, rules and regulations
as may apply to Tenant or to the Premises demised to Tenant because of the
business, profession or activity carried on in the Premises by Tenant, Tenant’s
servants, agents, employees, invitees or anyone claiming by, through or under
Tenant.

     (e)  Hot and cold running water, toilet paper, paper towels and hand soap
for common area wash rooms and lavatories.

     (f)  Electricity for normal lighting of main lobby, elevator(s), if any,
and stairways.

     As of the Commencement Date, Landlord represents that Tenant’s existing use
of electricity does not exceed the electrical use limitations set forth in this
Section VIII.

-7-



--------------------------------------------------------------------------------



 



     SECTION IX. UTILITIES. To the extent separately metered to the Premises,
Tenant shall pay directly for all utilities furnished to the Premises by any
supplier, which may include water and sewer charges, electricity, gas, and
telephone services, and charges associated with the heating, ventilating and air
conditioning units serving the Premises. The listing of any utility service in
the previous sentence shall not constitute a representation that such utility
service is available to the Premises.

     (a)  Demand and Usage. To the extent not separately metered to the
Premises, Landlord shall supply electricity, as supplied to Landlord by the
electric utility, to the Premises to meet a demand requirement (utilizing the
demand measurement standards established by the supplying utility under the rate
applicable to Landlord) not to exceed 4.0 watts per square foot of Net Rentable
Area for Premises’ lighting and convenience outlets. Tenant agrees Tenant’s use
of the Premises shall not exceed such requirements or any limits from time to
time established under applicable laws or regulations, or regulations of the
utility provider(s). If the cost of Tenant’s electricity consumption exceeds the
consumption standard set forth in subsection (b) below, Tenant shall pay the
cost of such excess electricity usage when billed therefor by Landlord.

     (b)  Consumption. Landlord’s supply of electricity shall allow for a rate
of consumption by Tenant of 5.0 watts per square foot of Net Rentable Area,
multiplied by sixty (60) hours of consumption per week.

     (c)  Survey. From time to time during the term of this Lease or any
extension thereof, Landlord shall have the right to have an electrical
consultant selected by Landlord make a survey of Tenant’s electrical usage, the
result of which survey shall be conclusive and binding upon Landlord and Tenant,
provided Landlord shall not perform any such survey more than two (2) times in
any calendar year. If such survey shows that the cost of Tenant’s consumption of
electricity exceeds the consumption standard set forth in subsection (b) above,
then, upon demand and in addition to any other rights Landlord may have
hereunder, Tenant shall reimburse Landlord, as part of Tenant’s Additional Rent,
for the cost of such survey and the cost, as determined by such consultant, of
electricity usage or demand in excess of such consumption standard.

     SECTION X. ADDITIONAL RENT AND ESCALATION.

     (a)  Additional Rent/Taxes. In addition to the Rent set forth in Section IV
of this Lease and as part of the Rent due pursuant to the provisions of this
Lease, Tenant shall pay Landlord as Additional Rent the Tax Excess as set forth
in this Section X. For the purposes of this Section X, the following words and
terms shall have the following meaning

          (1) “Taxes” shall mean the real estate taxes and assessments imposed
upon Landlord with respect to the parcel of land, with improvements thereon, on
which the Building is located, or which is allocated or allocable to the
Building, hereinafter “Taxable Parcel”, commonly known as 704 Quince Orchard
Road, Gaithersburg, Maryland, as such parcel is defined in the records of the
Assessor’s Office of Montgomery County on January 1, 2003, even if the
designation of such parcel is changed from time to time, including all
structures located thereon, and any

-8-



--------------------------------------------------------------------------------



 



and all other taxes, levies, betterments, assessments and charges arising from
the ownership and/or operation of said Taxable Parcel, and all the structures
located thereon which are or shall be imposed by a National, State or Municipal
or other authorities which are or may become a lien upon Landlord or said
Taxable Parcel, but excluding any fee or penalty levied on Landlord for late
payment thereof. If, or to the extent that, due to a future change in the method
of taxation any franchise, income, profit or other tax or charge shall be levied
against Landlord or said Taxable Parcel in substitution or in lieu of any amount
which would otherwise constitute “Taxes” hereunder, such franchise, income,
profit or other tax or charge shall be deemed to constitute “Taxes” for the
purposes hereof. It is recognized and agreed by Landlord and Tenant that it is
their intention by this paragraph to include in “Taxes” that which in fiscal tax
year 2003 was commonly known in the County of Montgomery as “real estate taxes”,
including that portion covered by the school tax rate, and any type of tax or
assessment which may, throughout the term hereof be substituted, in whole or in
part therefore. If, in any fiscal tax year after the fiscal tax year 2003, the
City of Gaithersburg or Montgomery County, or any of its departments, shall
require Landlord to pay for any service which during the fiscal tax year 2003
was provided by Montgomery County or by said City of Gaithersburg or any of
their respective departments without requiring payment by Landlord, then all
such payments due on account of services rendered during any fiscal tax year
after the fiscal tax year 2003 shall, for purposes of this Section X(a)(1) be
considered and treated as real estate taxes for the fiscal tax year for which
such payments are due. Without in any way limiting the generality of the
preceding sentence some of the services for which Montgomery County or the City
of Gaithersburg or any of their respective departments might require payment
are: police protection, fire protection, public schools, library services, park
services, building inspections. Water and sewer use charges are covered
elsewhere in this Lease and the same shall not enter into the calculations made
under this Section X(a).

          (2) “Tax Base” shall mean the Taxes for the fiscal tax year 2003,
commencing July 1, 2002 and terminating June 30, 2003 as abated, if abated.

          (3) “Tenant’s Proportionate Share for Taxes” shall be 31.57 percent
(31.57%). In the event that the Building is enlarged or diminished so as to
increase or decrease the Net Rentable Area of the Building, Tenant’s
Proportionate Share for Taxes shall be adjusted to reflect accurately the
portion of the Net Rentable Area of the Building leased to Tenant.

          (4) “Tax Year” shall mean the twelve-month period commencing July 1,
2002, and each twelve-month period commencing on an anniversary of said date
during the term of the Lease.

          (5) “Tax Excess” shall mean the amount, in any Tax Year by which the
Taxes for said year exceed the Tax Base, multiplied by Tenant’s Proportionate
Share for Taxes.

          (6) “Tax Excess Statement” shall mean a statement setting forth in
reasonable detail the amount payable by Tenant as Tax Excess for said Tax Year.

-9-



--------------------------------------------------------------------------------



 



          Landlord may, at its sole discretion, bill Tenant monthly, quarterly,
semi-annually or annually for such Tax Excess. Any bill for a month, quarter or
half-year may be rendered on an estimated basis, in which event the estimate
shall be based upon the actual Taxes for such period during the immediately
preceding Tax Year increased by Landlord’s reasonable estimate of what the Taxes
for such period during the current Tax Year shall be. If Landlord shall render a
monthly, quarterly or semi-annual bill on account of any Tax Year, then within
one hundred eighty (180) days after the close of such Tax Year, Landlord shall
render an annual bill for such Tax Year which annual bill shall make appropriate
adjustment as may be necessary to reflect actual Taxes during that Tax Year,
including, without limitation, any refund as may be due to Tenant, to be taken
as a credit against future payments of Additional Rent due hereunder.

          Any bills for Tax Excess shall be due at the same time and in the same
manner as the next monthly installment of Rent is due pursuant to Section IV of
this Lease, or if the term of this Lease has terminated or expired, within
twenty (20) days after receipt of such bill.

          Appropriate credit against Tax Excess shall be given for any refund
obtained by reason of a reduction in any Taxes by the courts or other
governmental agency responsible therefor. The original computation of Tax
Excess, as well as reimbursement or payments of additional charges, if any, or
allowances, if any, under the provisions of this Section X(a) shall be based on
the original assessed valuations with adjustments to be made at a later date
when the tax refund, if any, shall be paid to Landlord by the taxing authority.
Expenditures for reasonable legal fees and for other similar or dissimilar
reasonable expenses incurred in obtaining the tax refund shall be charged
against the tax refund before the adjustments are made for the Tax Year. In no
event shall Tenant be entitled to receive a credit against Tax Excess for any
Tax Year in an amount greater than Tenant’s share of the Tax Excess for such Tax
Year.

          (7) If the Commencement Date or the Termination Date occurs in the
middle of a Tax Year, Tenant shall be liable for only that portion of the Tax
Excess in respect of said Tax Year represented by a fraction, the numerator of
which is the number of days of the herein term which falls within said Tax Year,
and the denominator of which is three hundred sixty-five (365).

          (8) In the event the first day of the Tax Year in the County of
Montgomery should be changed after the Commencement Date to a day other than
July 1 so as to change the twelve (12) month period comprising the Tax Year, in
determining Tenant’s Tax Excess with respect to Taxes payable for the period
between July 1 and such changed first day of the Tax Year, Tenant’s Tax Excess
shall be multiplied by a fraction, the numerator of which shall be the number of
days elapsing during such period, and the denominator of which shall be three
hundred sixty-five (365).

          (9) In the event of any taking of the Building or Property whereby
this Lease shall not terminate under the provisions of Section XVI, then for the
purposes of determining Tax Excess, in the event the valuation of the Taxable
Parcel is lowered to

-10-



--------------------------------------------------------------------------------



 



reflect the taking, the Tax Base shall be lowered proportionately in relation to
the reduced valuation. In the event the taking includes a portion of the
Premises or the Building of which it is a part, Tenant’s Proportionate Share
shall be adjusted pro-rata to reflect the proportion of the Premises and/or
Building remaining after such taking.

             (10)  Any obligation under this Section X(a) of Tenant which shall
not have been paid at the expiration of the term of this Lease shall survive
such expiration and shall be paid when and as the amount of same shall be
determined to be due.

     (b)  Additional Rent/Operating Costs. In addition to the Rent set forth in
Section IV of this Lease and as part of the Rent due pursuant to the provisions
of this Lease, Tenant shall pay Landlord as Additional Rent the Operating Cost
Excess as set forth in this Section X(b). For the purposes of this Section X(b),
the following words and terms shall have the following meaning:

          1. “Operating Costs” shall mean all costs incurred and expenditures of
whatever nature made by the Landlord, whether directly or by allocation, in the
operation, management, repair, cleaning and maintenance of the Building,
Property, related equipment and facilities and appurtenant parking and
landscaped areas, if any, heating and cooling equipment, including but not
limited to the following:

               (a) All costs for fire, extended coverage, casualty, liability,
worker’s compensation, rental interruption insurance, and all other bonds and
insurance as may be required by the holder or guarantor of the mortgage upon the
Building in which the Premises are located, or otherwise reasonably required.

               (b) Water and sewer charges.

               (c) Fuel charges, except to the extent that the same are
separately metered or apportioned to tenants.

               (d) Heating, ventilating and air conditioning equipment and
filter service contracts.

               (e) Rubbish removal.

               (f) Electricity charges except to the extent that the same are
separately metered or apportioned to tenants, including without limitation, the
cost of electric current for the operation of elevator(s), if any, and public
lights inside and outside the Building, and the parking area(s), if any.

               (g) Security service equipment contracts, if any.

               (h) Exterminating services and contracts.

               (i) Wages including all fringe benefits, federal and state
payroll, unemployment and old age taxes paid by Landlord on account of all
employees who are employed in, about or on account of the Property, Building or
other improvements of which the Premises are a part. Employees shall include
administrative and overhead personnel.

               (j) The cost of labor and materials used in cleaning the
Building, surrounding areaways and windows in the Building, and the parking
area(s), if any.

               (k) Supplies.

               (l) Elevator service contracts, if any.

-11-



--------------------------------------------------------------------------------



 



               (m) All costs for permits and fees, except those associated with
work undertaken solely for an individual tenant.

               (n) The cost of any capital improvements or additions made to the
Building and the parking area(s), if any, after the commencement of the term of
this Lease, such cost thereof to be amortized over such improvement’s or
addition’s useful life together with interest on the unamortized balance at the
rate of two percent (2%) above the prime rate from time to time charged by
FleetBoston, N.A., or its successor, or such higher rate as may be paid by
Landlord for funds borrowed to construct said capital improvements or additions,
it being agreed that in each Lease Year there shall be included in Operating
Costs only such years allocable share of the amortization and interest described
in this Section X(b)(1)(n).

               (o) All management fees paid for the manager of the Building, and
all asset management fees.

               (p) All fees, dues, assessments or charges with respect to the
Building and/or Property, on account of any existing or future business
improvement district, or similar association or designation affecting the
Building and/or Property.

          2. The following shall be excluded from Operating Costs:

               (a) capital improvements and expenses for work that Landlord
performs for specific tenants;

               (b) interest and amortization of funds borrowed by Landlord,
whether secured or unsecured;

               (c) leasing commissions incurred in procuring tenants for the
Building or the Property;

               (d) incomes taxes, excess profits taxes, franchise taxes or other
such taxes imposed on or measured by the net income of Landlord from the
operation of the Building or the Property;

               (e) costs incurred by Landlord for the repair of damage to the
Building or the Property to the extent that Landlord is reimbursed for same by
insurance proceeds;

               (f) advertising and promotion costs;

               (g) costs of work or services performed exclusively for other
tenants;

               (h) amounts paid to any partner, trustee, shareholder, officer or
director of Landlord for salary or other compensation, except to the extent
included in any management fee;

               (i) Landlord’s general overhead expenses (which shall not be
deemed to include expenses incurred in the operation of the management office
and related facilities serving the Building or the Property);

               (j) costs of repairs incurred by reason of condemnation, to the
extent Landlord receives compensation therefor through condemnation or similar
awards;

-12-



--------------------------------------------------------------------------------



 



               (k) fines or penalties for Landlord’s violation of laws that were
not caused by any act or omission of Tenant.

          “Operating Cost Base” shall mean the actual Operating Costs for the
calendar year 2003. If and to the extent the Building is less than fully
occupied during the Operating Cost Base Year, then those Operating Costs which
are variable based upon occupancy levels shall be equitably adjusted to reflect
the Operating Costs which would have been incurred had the Building been fully
occupied during such Operating Cost Base Year.

          (3) “Computation Year” shall mean each calendar year beginning with
the calendar year 2003.

          (4) “Tenant’s Proportionate Share for Operating Costs” shall be 31.57
percent (31.57%). In the event that the Building is enlarged or diminished so as
to increase or decrease the Net Rentable Area of the Building, Tenant’s
Proportionate Share for Operating Costs shall be adjusted to reflect accurately
the portion of the Net Rentable Area of the Building leased to Tenant.

          (5) “Operating Cost Excess” shall mean the amount, in any Computation
Year by which the Operating Costs for said year exceed the Operating Cost Base,
multiplied by Tenant’s Proportionate Share for Operating Costs. If and to the
extent that the Building is less than fully occupied during any Computation
Year, then those Operating Costs which are variable based upon occupancy levels
shall be equitably adjusted to reflect the Operating Costs which would have been
incurred had the Building been fully occupied during such Computation Year.

          (6) “Operating Cost Excess Statement” shall mean a statement setting
forth in reasonable detail the amount payable by Tenant as Operating Cost Excess
for the Computation Year.

          Landlord may, at its sole discretion, bill Tenant monthly, quarterly,
semi-annually or annually for Operating Cost Excess. Any bill for a month,
quarter or half-year may be rendered on an estimated basis, in which event the
estimate shall be the actual cost of the item for the immediately preceding year
increased by Landlord’s reasonable estimate of what the increase for the current
year shall be. Any estimated bill need not include all of the items mentioned in
Section X(b). Any annual bill shall be rendered on the basis of actual costs
only. If Landlord shall render a monthly, quarterly or semi-annual bill on
account of any calendar year, then within one hundred eighty (180) days after
the close of such calendar year, Landlord shall render an annual bill for such
year which annual bill shall make all adjustments as may be necessary to reflect
actual changes during that year including, without limitation, any refund as may
be due to Tenant, to be taken as a credit against future payments of Additional
Rent due hereunder. All bills for Operating Cost Excess shall be due at the same
time and in the same manner as the next monthly installment of Rent is due
pursuant to Section IV of this Lease, or if the term of this Lease has
terminated or expired, within twenty (20) days of receipt of such bill.

          (7) If the Commencement Date or the Termination Date of the Lease
occurs in the middle of a Computation Year, Tenant shall be liable for only that
portion of the Operating Cost Excess in respect of such Computation Year
represented

-13-



--------------------------------------------------------------------------------



 



by a fraction, the numerator of which is the number of days of the herein term
which falls within the Computation Year, and the denominator of which is three
hundred sixty-five (365).

          (8) In the event of any taking of the Building or Property whereby
this Lease shall not terminate under the provisions of Section XVI, then for the
purpose of determining Operating Cost Excess, the Operating Cost Base shall be
adjusted pro-rata to reflect the proportion of the Premises and/or Property
remaining after such taking.

          (9) Any obligation under this Section X(b) of Tenant which shall not
have been paid at the expiration of the term of this Lease shall survive such
expiration and shall be paid when and as the amount of same shall be determined
to be due.

          Tenant shall have the right, but exercisable no more then once during
any calendar year, and only if Tenant gives Landlord written notice therefor
within ninety (90) days of receipt of an annual bill, to review the books and
records which document the Operating Cost Excess for said Computation Year. Any
such review by Tenant shall take place at the offices where such records are
kept by Landlord, and shall be at Tenant’s sole cost and expense. In the event
Tenant’s review of the Operating Cost Excess for said Computation Year
establishes an overcharge in Operating Cost Excess paid by Tenant, Landlord
shall forthwith refund said overcharge to Tenant. In the event Tenant’s review
of the Operating Cost Excess for said Computation Year establishes an
undercharge in Operating Cost Excess paid by Tenant, Tenant shall forthwith pay
the difference between the billed Operating Cost Excess and the actual Operating
Cost Excess to Landlord.

     SECTION XI. REMOVAL OF GOODS AND TENANT’S REPAIRS. At the expiration or
sooner termination of this Lease, Tenant will remove its goods and effects
(except as elsewhere provided herein) and will peaceably yield up to the
Landlord the Premises in substantially the same order and condition as when
delivered to it, excepting ordinary wear and tear (which shall not be deemed to
include holes in walls or floors or special wiring caused by installation of
Tenant’s fixtures or equipment), repairs required to be made by Landlord and
damage by fire or casualty not caused by Tenant.

     The Tenant shall be responsible for all damages or injury to the Premises,
fixtures, appurtenances and equipment of Landlord, and to the Building and the
Property, caused by Tenant’s installation or removal of furniture, fixtures or
equipment.

     SECTION XII. SALES TAX. In the event that any sales tax shall be levied by
the State of Maryland, or the County of Montgomery, or the City of Gaithersburg,
or any other authority having jurisdiction, upon the Rent and/or the Additional
Rent received by Landlord from Tenant, the exact amount of such tax shall be
paid by Tenant to Landlord at the same time each installment of Rent and/or
Additional Rent is paid to the Landlord.

     SECTION XIII. IMPROVEMENTS AND ALTERATIONS. The Tenant may place such
partitions, fixtures, (including light fixtures), personal property, machinery
and the like (subject to Section VII) in the Premises and may make, at its own
expense,

-14-



--------------------------------------------------------------------------------



 



such improvements and alterations pursuant to plans and specifications as have
the prior written approval of Landlord in each instance (in Landlord’s
reasonable discretion provided that all work done by Tenant in the Premises
shall be done in accordance with all zoning, building, fire and other codes
applicable thereto. All fixtures, equipment, improvements and appurtenances paid
for by Tenant and attached to or built into the Premises prior to or during the
term of this Lease shall be and remain part of the Premises as of the end of the
term of this Lease unless at the time Landlord approves such installation,
Landlord’s approval is conditioned in writing upon removal, in which event
Tenant shall remove all such items at the end of the term of this Lease at its
sole cost and expense. In the case of damage or destruction of such items during
the term of this Lease, Tenant shall have the right to recover its loss from any
insurance company with which it has insured the same, notwithstanding that any
of such things might be considered part of the Premises at the end of the term
of this Lease. Landlord shall not require removal of pipes, wires and the like
from the walls, ceilings or floors, provided that the Tenant properly cuts, caps
and disconnects such pipes and wires and seals them off in a safe and lawful
manner flush with the applicable wall, floor or ceiling and redecorates the area
consistent with the remainder of the Premises. Tenant shall be responsible for
any damage to the Building caused by the malfunction of its equipment or the
removal of its property as aforesaid.

     SECTION XIV. INSPECTION. The Landlord and any mortgagee of the Building or
of the Building and Property, or of Landlord’s interest therein, and their
representatives, shall have the right at all times to enter the Premises during
business hours and upon reasonable notice to Tenant, except in the event of an
emergency, to inspect the same and to make repairs or replacements therein as
required by this Lease and to introduce conduits and pipes or ducts; provided,
however, that the Landlord shall use reasonable effort not to unreasonably
interfere with or disturb the Tenant’s use and occupancy.

     SECTION XV. CASUALTY. If the Premises, the Building or Property shall be
damaged or destroyed by fire or other casualty insurable under standard coverage
insurance to the extent of less than twenty-five percent (25%) of the reasonable
replacement value thereof at the time of such damage or destruction, Landlord
shall, except as otherwise provided herein, repair and/or rebuild the same with
reasonable diligence. Tenant shall repair or restore with due diligence all
trade fixtures, equipment and other installations theretofore installed by
Tenant to the extent of Tenant’s obligations as set forth in Exhibit B and
damaged or destroyed by such fire or casualty. If the Premises or the Building
shall be damaged or destroyed to the extent of twenty-five percent (25%) or more
of the reasonable replacement value thereof at the time of such damage or
destruction, or shall be damaged or destroyed as a result of a risk which is not
covered by insurance, or shall be damaged or destroyed to any extent by any
cause in the last three (3) years of the then current term of this Lease (unless
Tenant shall have exercised prior to the date of said fire or other casualty any
remaining option to extend the term of this Lease), or if the Property (whether
or not including the Premises or the Building) should be damaged or destroyed to
the extent

-15-



--------------------------------------------------------------------------------



 



of twenty-five percent (25%) or more of the reasonable replacement value thereof
at the time of such damage or destruction, the Landlord may at its sole election
restore or rebuild the Premises, the Building or the Property, as the case may
be, or terminate this Lease.

     In any instance where Landlord shall have an election to terminate this
Lease by reason of such damage or destruction, it shall give Tenant notice of
its election within sixty (60) days after such damage or destruction, and in
such event, if Landlord shall elect to restore or rebuild, Landlord shall
proceed to do so, with reasonable diligence and Tenant shall replace or restore
with reasonable diligence all trade fixtures, equipment and other installations
theretofore installed by Tenant and damaged or destroyed by such fire or other
casualty. Landlord’s obligation hereunder shall be to restore or rebuild to no
greater extent than its obligations in connection with the original construction
as set forth in Exhibit B and shall also be subject to zoning and building laws
then applicable to the Premises. Further, Landlord’s obligation hereunder shall
be limited to the proceeds received and retained by Landlord (net of any amounts
required to be paid to Landlord’s mortgagee) under the insurance policy which is
allocable to the Premises, and Landlord shall not be obligated to commence such
repairs and/or rebuilding until such insurance proceeds are released to
Landlord. Landlord shall not be liable for delays in the making of any such
repairs which are due to governmental regulations, casualties, and strikes,
unavailability of labor and materials, and other causes beyond the reasonable
control of Landlord; nor shall Landlord be liable for any inconvenience or
annoyance to Tenant or injury to that business of Tenant resulting from
reasonable delays in the making of any such repairs. Tenant shall, during any
period of reconstruction or repair of the Premises, the Building and/or of the
Property, continue the operation of its business in the Premises to the extent
reasonably practicable. If the Premises, or any part thereof, or the Building
shall be damaged or destroyed by fire or other casualty not caused by the
negligence or act of Tenant (irrespective of the time when such damage or
destruction shall occur, and irrespective of whether or not Landlord shall be
insured against the perils causing same), and if as a result thereof the
Premises shall be rendered untenantable to an extent which would reasonably
require the Tenant to curtail a part of its business operation, then a just
proportion of the Rent reserved hereunder shall be suspended or abated according
to the extent to which Tenant may be reasonably required to discontinue its
business in the Premises until the work of restoration to be done by Landlord as
aforesaid shall be substantially completed.

     In the event Landlord elects to terminate this Lease pursuant hereto, the
effective termination date shall be not less than thirty (30) days after the
date on which a termination notice is received by Tenant, this Lease and the
term hereof shall expire as of such effective termination date, and the yearly
Rent and Additional Rent shall be apportioned as of such date; further, if the
Premises or any part thereof shall have been rendered unfit for use and
occupation by reason of such damage, the yearly Rent and Additional Rent for the
period from the date of the fire or other casualty to the effective termination
date, or a just and proportionate part thereof, according to

-16-



--------------------------------------------------------------------------------



 



the nature and extent to which the Premises shall have been rendered unfit,
shall be abated.

     Notwithstanding any provision of this Section XV to the contrary, (I) in
case the Building is so damaged by such fire or other casualty that Landlord’s
architect shall make a written determination within thirty (30) days of such
fire or other casualty that substantial repair or reconstruction of the Building
can reasonably be expected to require more than nine (9) months from the date
the work begins, then, whether or not the Premises shall have been damaged by
such fire or other casualty, this Lease and the term hereof may be terminated at
the election of Landlord or Tenant by a notice in writing of its election so to
terminate which shall be given to the other party within sixty (60) days
following such fire or other casualty, the effective termination date of which
shall be not less then thirty (30) days after the date on which such termination
notice is received; and (II) In the event Landlord shall have not completed the
repairs or restoration to the Premises and the means of access thereto to a
tenantable condition as required hereunder in the event of a fire or other
casualty, within nine (9) months of the date of such fire or other casualty,
Tenant shall have the right to terminate this lease by a notice in writing of
its election so to terminate which shall be given to Landlord within fifteen
(15) days following the expiration of said nine (9) month period, the effective
termination date of which shall be thirty (30) days after the date on which such
termination notice is received. Tenant’s failure to deliver any notice of
termination within the time period set forth in this Section XV for such notice
shall render any such notice void and of no force or effect.

     SECTION XVI. EMINENT DOMAIN. If the whole of the Premises, the Building, or
the Property shall be taken by condemnation or rights of eminent domain (the
words “condemnation” and “eminent domain” as used herein to include purchase in
lieu thereof) hereinafter collectively referred to as “taking”, then the term of
this Lease shall cease as of the date of the vesting of title or as of the day
possession shall be taken thereunder, whichever is earlier. If twenty-five
percent (25%) or more of the Property shall be taken (whether or not the
Building or the Premises is within said twenty-five percent (25%)) or if
twenty-five percent (25%) or more of the Premises or twenty-five percent (25%)
or more of the Building shall be taken, Landlord shall be entitled to terminate
this Lease effective as of the day of vesting of title or as of the day
possession shall be taken thereunder, whichever Landlord shall elect, by giving
Tenant notice of its election within sixty (60) days of such vesting of title or
taking of possession; but if Landlord does not elect to so terminate this Lease,
it shall with due diligence restore the Premises and/or the Building and/or the
Property to an architectural unit as nearly like its condition prior to such
taking as shall be practical. If forty percent (40%) or more of the Premises
shall be taken, or if forty percent (40%) or more of the Building of which the
Premises are a part shall be taken, including in such taking some portion of the
Premises, Tenant shall be entitled to terminate this

-17-



--------------------------------------------------------------------------------



 



Lease by giving notice to Landlord to that effect within sixty (60) days
following the taking of possession of the Premises, in which event this Lease
and the term hereof shall cease and terminate as of the end of the calendar
month in which such notice shall be given. If this Lease is not terminated as
hereinbefore provided, either by Landlord or Tenant, all of the provisions
hereof shall continue in effect, but in case there shall be a reduction of the
net rentable area of the Premises by reason of such taking, the Rent and
Additional Rent shall be equitably abated to the extent of the reduction of the
net rentable area of the Premises from the time possession shall be taken for
the balance of the term of this Lease.

     During the restoration work to be done by Landlord, if any, a just
proportion of the Rent and Additional Rent herein reserved shall be suspended or
abated according to the extent of the reduction of the Net Rentable Area. Tenant
shall during any period of such work continue the operation of the business in
the Premises to the extent reasonably practicable. In the event of restoration,
Landlord’s obligation to restore shall be limited to the obligations of Landlord
in connection with the original construction as set forth on Exhibit B and
limited to the extent of the damages awarded for the taking and released to
Landlord (net of any amounts required to be paid to Landlord’s mortgagee).
Landlord’s obligations shall be subject to zoning and building laws then
applicable to the Premises. Tenant shall repair or restore all trade fixtures or
equipment and other installations theretofore installed by Tenant. All damages
awarded for any taking, whether for the whole or a part of the Premises, the
Building, or the balance of the Property, or otherwise, shall belong to and be
the property of Landlord whether such damages shall be awarded as compensation
for diminution in value to the leasehold or to the fee or otherwise; provided,
however, that Tenant shall be entitled to receive and retain any amounts which
may be specifically awarded to it by reason of the loss of its trade fixtures or
furniture. Tenant shall have the right to prosecute any claim for its relocation
or moving expenses.

     SECTION XVII. INDEMNIFICATION. Except to the extent caused by or resulting
from Landlord’s gross negligence or intentional misconduct, Tenant shall save
Landlord harmless, and will exonerate and indemnify Landlord from and against
any and all claims, liabilities or penalties asserted by or on behalf of any
person, firm or public authority:

     (a)     on account of or based upon any injury to person, or loss of or
damage to property, sustained or occurring on the Premises on account of or
based upon the act, omission, fault, or neglect of Tenant, its servants, agents,
employees, licensees, invitees and guests;

     (b)     on account of or based upon any injury to person or loss of or
damage to property, sustained or occurring elsewhere (other than on the
Premises) in or about the Building and Property (and, in particular, without
limiting the generality of the foregoing, on or about the elevator(s), if any,
stairways, public corridors, sidewalks, concourses, arcades, approaches,
areaways, roof, parking area(s), if any, or other appurtenances and facilities
used in connection with the Property, Building or Premises) arising out of the
use or occupancy of the Building, Premises or Property by

-18-



--------------------------------------------------------------------------------



 



the Tenant or by any person claiming by, through or under Tenant; and in
addition to and not in limitation of either of the foregoing subsections (a) or
(b)

     (c)     on account of or based upon (including monies due on account of)
any work or things whatsoever done (other than by Landlord or its contractors,
or agents or employees of either) in or about the Premises, the Building and/or
Property by or on behalf of Tenant during the term of this Lease and during the
period of time, if any, prior to the Commencement Date that Tenant may have been
given access to the Premises, and during the period of time, if any, after the
Termination Date that Tenant may have been given access to the Premises or may
have held over in occupancy of the Premises, or any portion thereof; and, in
respect of any of the foregoing, from and against all costs, expenses (including
reasonable attorneys’ fees), and liabilities incurred in or in connection with
any such claim, or any action or proceeding brought thereon; and in case any
action or proceeding be brought against Landlord by reason of any such claim,
Tenant, upon notice from Landlord, shall, at Tenant’s expense, resist or defend
such action or proceeding and employ counsel therefor reasonably satisfactory to
Landlord, it being agreed that such counsel as may act for insurance
underwriters of Tenant engaged in such defense shall be deemed satisfactory.

     SECTION XVIII. PROPERTY OF TENANT. In addition to and not in limitation of
other provisions of this Lease, Tenant covenants and agrees that all of its
merchandise, furniture and property of every kind, nature and description which
may be in or upon the Premises, Building, or Property, in the public corridors,
or on the sidewalks, areaways, and approaches thereto, or parking area(s), if
any, before, during or after the term of this Lease, shall be at the sole risk
and hazard of Tenant, and that if the whole or any part thereof shall be
damaged, destroyed, stolen or removed by any cause whatsoever, no part of said
damage or loss shall be charged to or borne by Landlord. Tenant shall, at
Tenant’s expense, obtain and keep in force “all risk” property insurance
covering Tenant against damage to or loss of any personal property, fixtures and
equipment of Tenant, and provide for waiver of subrogation by Tenant’s insurer
against Landlord and coverage for the full replacement cost of such property.

     SECTION XIX. INJURY AND DAMAGE. Except to the extent caused by or resulting
from Landlord’s gross negligence or intentional misconduct, Landlord shall not
be liable for any injury or damage to persons or property resulting from fire,
explosion, falling plaster, steam, gas, electricity, electrical disturbance,
water, rain or snow, or leaks from any part of the Building or parking area(s),
if any, or from the pipes, appliances, or plumbing works or from the roof,
street or subsurface or from any other place or from dampness or by any other
cause of whatever nature, whether caused by other tenants or persons in the
Building, or on the Property, or in any parking area(s), if any, or caused by
operations in construction of any private, public or quasi-public work.

     SECTION XX. ASSIGNMENT, MORTGAGING, AND SUBLETTING. Tenant covenants and
agrees that neither this Lease nor the term and estate hereby granted, nor any
interest herein or therein, will be assigned, mortgaged, pledged, encumbered or
otherwise transferred, and that neither the Premises, nor any part thereof will
be

-19-



--------------------------------------------------------------------------------



 



encumbered in any manner by reason of any act or omission on the part of Tenant,
or used or occupied, or utilized for desk space or for mailing privileges, by
anyone other than Tenant, or for any use or purpose other than as stated herein,
or be sublet or offered or advertised for subletting, without the prior written
consent of Landlord in each and every case, which consent will not be
unreasonably withheld, conditioned or delayed. Notwithstanding anything
contained herein to the contrary, Tenant shall have no right (i) to advertise
publicly to assign this lease or sublet its interest hereunder, (ii) to assign
this lease or sublet its interest hereunder at more than twenty percent (20%)
below market rental rates if the Building shall be less than fully occupied, or
(iii) to assign this lease or sublet its interest hereunder to any individual or
entity with whom Landlord is then negotiating to rent other space in the
Building; provided that, the restrictions described in this sentence shall be of
no force or effect during the last two (2) years of the term of this Lease. Not
in limitation of the foregoing, Tenant’s request for Landlord’s consent to
subletting or assignment shall be submitted in writing no later than forty-five
(45) days in advance of the proposed effective date of such proposed assignment
or sublease, which request shall be accompanied by the following information
(such information shall be collectively referred to as the “Required
Information”): (i) the name, current address and business of the proposed
assignee or subtenant; (ii) the precise square footage and location of the
portion of the Premises proposed to be so subleased or assigned; (iii) the
effective date and term of the proposed assignment or subletting; and (iv) the
rent and other consideration to be paid to Tenant by such proposed assignee or
subtenant. Tenant also shall promptly supply Landlord with financial statements
and other information as Landlord may request, prepared in accordance with
generally accepted accounting principles not more than ninety (90) days old when
delivered to Landlord, indicating the net worth, liquidity and credit worthiness
of the proposed assignee or subtenant in order to permit Landlord to evaluate
the proposed assignment or sublease. Tenant agrees to reimburse Landlord for
legal fees and any other reasonable expenses and costs incurred by Landlord in
connection with any proposed assignment or subletting.

     Landlord’s consent shall be granted only if any and all rights contained
within this Lease of expansion, extension, renewal, first offer, and the like
are deleted and/or waived by Tenant, and if requested by Landlord such assignee
or subtenant, and only if the assignee or subtenant shall promptly execute,
acknowledge, and deliver to Landlord an agreement in form and substance
satisfactory to Landlord whereby the assignee or subtenant shall agree to be
bound by and upon the covenants, agreements, terms, provisions and conditions
set forth in this Lease. If Tenant shall sublet the Premises, having first
obtained Landlord’s consent, at a rental in excess of the rent and additional
rent due and payable by Tenant under the provisions of this Lease, fifty percent
(50%) such excess Rent and Additional Rent shall become the sole property of
Landlord, it being agreed, however, that Landlord shall not be responsible for
any deficiency if Tenant shall sublet the Premises at a rental less than that
provided for herein.

-20-



--------------------------------------------------------------------------------



 



     Further, it is agreed that in lieu of withholding or granting its consent
Landlord may, within thirty (30) days of receipt of a request for consent from
Tenant, cancel this Lease as to the entire Premises or as to so much of the
Premises as Tenant has proposed for assignment or subletting. If Landlord shall
elect to cancel this Lease as to all or a portion of the Premises, it shall give
Tenant written notice of its election, which notice shall set forth a
“termination date” which shall be not less than sixty (60) or more than one
hundred twenty (120) days from the receipt by Landlord of Tenant’s request to
assign or sublet, and on that “termination date” Tenant shall surrender the
Premises or portion thereof for which this Lease has been canceled, in
accordance with the provisions of this Lease relating to the surrender of the
Premises at the expiration or termination of the term of this Lease.
Notwithstanding the foregoing if the Landlord elects to recapture all or any
portion of the Premises, Tenant may withdraw its request for consent within five
(5) business days after the receipt of Landlord’s recapture notice. If the
cancellation shall be as to a portion of the Premises only, then the Rent and
Additional Rent shall be adjusted proportionately to reflect said cancellation.

     It is hereby expressly understood and agreed, however, if Tenant is a
corporation, that the assignment, or transfer of this Lease, and the term and
estate granted, to any corporation into which Tenant is merged or with which
Tenant is consolidated, which corporation shall have a net worth at least equal
to that of Tenant immediately prior to such merger or consolidation (such
corporation being hereinafter called “Assignee”), without the prior written
consent of Landlord shall not be deemed to be prohibited hereby, if, and upon
the express condition that, Assignee and Tenant shall promptly execute,
acknowledge, and deliver to Landlord an agreement in form and substance
reasonably satisfactory to Landlord whereby Assignee shall agree to be bound by
and upon the covenants, agreements, terms, provisions and conditions set forth
in this Lease on the part of Tenant to be performed and whereby Assignee shall
expressly agree that the provisions of this Section XX shall, notwithstanding
such assignment or transfer, continue to be binding upon it with respect to all
future assignments and transfers. The listing of any name other than that of
Tenant, whether on the doors of the Premises or on the Building directory, or
otherwise, shall not operate to vest any right or interest in this Lease or in
the Premises or be deemed to be the written consent of Landlord mentioned in
this Section XX, it being expressly understood that such listing is a privilege
extended by Landlord revocable at will by written notice to Tenant.

     If this Lease is assigned, or if the Premises or any part thereof is sublet
or occupied by anybody other than Tenant, Landlord may, after default by Tenant,
collect Rent and/or Additional Rent from the Assignee, subtenant or occupant,
and apply the net amount collected to the Rent and/or Additional Rent herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of this covenant, or the acceptance of the Assignee, subtenant
or occupant as a tenant, or a release of Tenant from the further performance by
Tenant of covenants on the part of Tenant herein contained. The consent by
Landlord to an assignment or subletting shall not in any way be construed to
relieve Tenant from obtaining the express consent in writing of Landlord to any
further assignment or subletting. No assignment,

-21-



--------------------------------------------------------------------------------



 



subletting or use of the Premises by an affiliate of Tenant shall affect the
purpose for which the Premises may be used as stated in Section II.
Notwithstanding any permitted assignment or subletting, Tenant shall at all
times remain directly, primarily and fully responsible and liable for the
payment of all sums payable under the Lease and for compliance with all the
obligations of Tenant under the Lease.

     SECTION XXI. SIGNS, WINDOW TREATMENT, AND ADVERTISING. Except as
hereinafter provided, Tenant may not place on the exterior of the Premises
(including both interior and exterior surfaces or doors and interior surfaces of
windows) or on any part of the Building outside the Premises, any signs, symbol,
advertisement or the like visible to the public view outside of the Premises.
Landlord shall withhold consent for signs or lettering on the entry doors to the
Premises, unless such signs conform to Building standards adopted by Landlord.
Any signs or letters in the public corridors or on the doors must be in
accordance with a plan or sketch of the sign submitted to Landlord for written
approval before installation which approval shall not be unreasonably withheld,
conditioned or delayed, provided that installation shall be at the sole expense
of Tenant. All signage must be in accordance with all applicable laws. No signs
may be installed in or on any window. Tenant may install its own window
treatment, only if the same shall not in any way interfere with the Building
standard blinds or be visible from the exterior of the Building. Landlord hereby
consents to the existing Tenant’s signage in and on the Building and Premises.

     Landlord agrees, however, to maintain a tenant directory in the lobby of
the Building in which will be placed the Tenant’s name and the location of the
Premises in the Building. Neither Landlord’s name, nor the name of the Building
or any Center, Office Park or other complex of which the Building is a part, or
the name of any other structure erected therein shall be used without Landlord’s
consent in any advertising material (except on business stationery or as an
address in advertising matter), nor shall any such name, as aforesaid, be used
in any undignified, confusing, detrimental or misleading manner.

     SECTION XXII. INSURANCE COMPLIANCE. Tenant will not do or omit to do or
keep anything in, upon or about the Premises which may prevent the obtaining of
any fire, liability or other insurance upon or written in connection with the
Premises, the Building or the Property, or which may make any such insurance
void or voidable, or which may create any extra premiums or increase the rate of
any such insurance over that normally applicable to office buildings, unless the
Tenant pays such extra or increased premiums.

     SECTION XXIII. INFLAMMABLES, ODORS. Tenant shall not bring or permit to be
brought or kept in or on the Premises or elsewhere in the Building, any
inflammable, combustible or explosive fluids, material, chemical or substance
(other than small quantities of industrial solvents used in the normal course of
cleaning and maintenance and office supplies), or cause or permit any odors of
cooking or other processes, or any unusual or other objectionable odors to
emanate from or permeate the Premises.

     SECTION XXIV. DEFAULT. Any one of the following shall be deemed to be an
“Event of Default”:

-22-



--------------------------------------------------------------------------------



 



     (a)     Failure on the part of Tenant to pay Rent, Additional Rent or other
charges for which provision is made in this Lease on or before the date on which
the same become due and payable and such failure continuing for five (5) days
(the “monetary notice and cure period”) after Landlord has sent to Tenant
written notice of such monetary default. Notwithstanding the foregoing, if at
any time during the term of this Lease Landlord shall have sent to Tenant two
(2) notices of monetary or non-monetary default, even though the same shall have
been cured and this Lease not terminated, and during the twelve (12) month
period next following the date on which said notices of default have been sent
by Landlord to Tenant, Tenant thereafter shall default in any monetary
obligation hereunder, the same shall automatically be deemed to be an Event of
Default upon Landlord giving Tenant written notice thereof, and there shall be
no monetary notice and cure period.

     (b)     Failure on the part of Tenant to comply with any term, condition,
covenant, or requirement of this Lease and such failure continuing for thirty
(30)days (the “non-monetary notice and cure period”) after Landlord has sent to
Tenant written notice of such non-monetary default; provided however, Tenant
shall be obligated to promptly commence, and use commercially reasonable efforts
to complete as soon as possible, the curing of such default; and provided
further, however, if such non-monetary default is not capable of cure within
said thirty (30)days, Tenant shall have such additional reasonable period of
time to cure said non-monetary default, so long as Tenant shall promptly
commence and diligently prosecute to completion said cure, but in no event more
than 60 (60) days. Further, if at any time during the term of this Lease
Landlord shall have sent to Tenant two (2) notices of monetary or non-monetary
default, even though the same shall have been cured and this Lease not
terminated, and during the twelve (12) month period next following the date on
which said notices of default have been sent by Landlord to Tenant, Tenant
thereafter shall default in any non-monetary obligation hereunder, the same
shall automatically be deemed to be an Event of Default upon Landlord giving the
Tenant written notice thereof, and there shall be no non-monetary notice and
cure period.

     (c)     The commencement of any of the following proceedings: (i) the
estate hereby created being taken on execution or by other process of law; (ii)
Tenant being judicially declared bankrupt or insolvent according to law; (iii)
an assignment being made of the property of Tenant for the benefit of creditors;
(iv) a receiver, guardian, conservator, trustee in involuntary bankruptcy or
other similar officer being appointed to take charge of all or any substantial
part of Tenant’s property by a court of competent jurisdiction; or (v) a
petition being filed for the reorganization or rearrangement of Tenant under any
provisions of the United States Bankruptcy Code now or hereafter enacted.

     Tenant hereby expressly waives any and all common law and statutory notices
to quit, and expressly agrees that the notice provisions contained herein shall
be in lieu thereof. Upon an Event of Default, Landlord may, but shall not be
obligated to, serve upon Tenant a notice of lease termination, which shall
terminate the Lease upon service to Tenant.

-23-



--------------------------------------------------------------------------------



 



     If an Event of Default shall occur, then in addition to any other remedy
Landlord may have under this Lease, at law or equity, Landlord may (i) apply the
Security Deposit, if any, specified in Section XLIII toward the satisfaction of
such Event of Default without waiving any of Landlord’s other rights under this
Lease, at law or in equity, (ii) cure Tenant’s Event of Default at Tenant’s cost
and expense, and/or (iii) by lawful process enter the Premises or any part
thereof in the name of the whole or mail or deliver a notice of termination
addressed to Tenant as set forth in Section XXVI, and upon entering or mailing
as aforesaid repossess the same as the former estate of the Landlord and expel
the Tenant and those claiming by, through or under the Tenant and without
prejudice to any other remedies which the Landlord may have for arrears of Rent
or Additional Rent or preceding breach of covenant.

     Tenant covenants that in case of Lease termination, whether as aforesaid or
otherwise, Tenant shall indemnify the Landlord against all losses Landlord may
incur by reason of such termination; and at Landlord’s election, Tenant shall
immediately be liable for, and pay to Landlord as damages, either (i) all such
losses, including without limitation, all Rent, Additional Rent and other
charges due pursuant to the Lease up until the normal expiration of the term of
this Lease (had the Lease not been terminated), projected on the basis of
experience under the Lease, together with all costs Landlord may incur in
obtaining possession of, or in reletting the Premises (including without
limitation attorneys’ fees, brokerage commissions, leasehold improvements,
alterations, repairs and decorations to the Premises as Landlord in its sole
judgment considers advisable or necessary to relet the same), less the fair
market rental value of the Premises until the normal expiration of the term of
this Lease, together with interest at the rate of one and one-half percent
(1.5%) per month until said monies are paid in full, or such lesser interest
rate as may be permitted under applicable law, or (ii) all Rent, Additional Rent
and other charges which would have been payable had the Lease not so terminated,
payable upon the due dates specified herein (subject to offset for net rents
actually received from reletting after subtraction of the expenses of
reletting).

     Landlord shall, to the extent required by applicable law, and not
otherwise, use reasonable efforts to relet the Premises on such terms and
conditions as Landlord in its sole discretion may determine (including a term
different from the term of this Lease, rental concessions, and alterations to,
and improvement of, the Premises). In no event shall Landlord be obligated to
relet the Premises at below market rates; nor shall Landlord be obligated to
relet the Premises before leasing other portions of the Building. Landlord shall
not be liable for, nor shall Tenant’s obligations hereunder be diminished
because of, Landlord’s failure to relet the Premises or to collect rent due for
such reletting. In the event of reletting, Landlord shall have no liability to
account to Tenant for any proceeds received from such reletting, except as
otherwise expressly set forth herein.

     All of Landlord’s rights and remedies under this Lease, or at law or
equity, are cumulative, and may be exercised as Landlord sees fit in Landlord’s
sole and absolute discretion.

     SECTION XXV. SUBORDINATION AND ESTOPPEL. This Lease is subject and

-24-



--------------------------------------------------------------------------------



 



subordinate in all respects to all mortgages which may now or hereafter be
placed on or affect the real property of which the Premises are a part, or
Landlord’s interest or estate therein, and to each advance made and/or hereafter
to be made under any such mortgages, and to all renewals, modifications,
consolidations, replacements and extensions thereof and all substitutions
therefor. This Section XXV shall be self-operative and no further instrument of
subordination shall be required. Notwithstanding the generality of the foregoing
provisions of this Section XXV, Tenant agrees that any such mortgagee shall have
the right at any time to subordinate any such mortgages or other instruments of
security to this Lease on such terms and subject to such conditions as such
mortgagee may deem appropriate in its discretion. Tenant further covenants and
agrees upon demand by Landlord’s mortgagee at any time, before or after the
institution of any proceedings for the foreclosure of any such mortgages or
other instruments of security, or sale of the Building pursuant to any such
mortgages or other instruments of security (which agreement shall survive any
such foreclosure sale), to attorn to such mortgagee or such purchaser upon any
such sale and to recognize such purchaser as Landlord under this Lease, provided
that Tenant’s possession shall not be disturbed except under the provisions of
this Lease, and further agrees to execute any and all commercially reasonable
documents as such mortgagee may require to confirm such attornment within ten
(10) days after demand in writing. Tenant’s failure to timely execute such
documents shall, at Landlord’s election, be deemed an Event of Default
hereunder.

     Tenant shall, from time to time, within ten (10) days after request from
Landlord, or from any mortgagee or potential mortgagee of Landlord, or any
potential purchaser of the Building, or potential mortgagee of such purchaser,
execute, acknowledge and deliver in recordable form a commercially reasonable
form of subordination, non-disturbance and attornment agreement (“SNDA”) and a
commercially reasonable estoppel certificate (“Estoppel Certificate”)
certifying, to the extent true, that this Lease is in full force and effect and
unmodified (or, if there have been modifications, that the same is in full force
and effect as modified and stating the modifications); that the term has
commenced and the full amount of the Rent and Additional Rent then accruing
thereunder; the dates to which the Rent and Additional Rent has been paid; that
Tenant has accepted possession of the Premises and that any improvements
required by the provisions of this Lease to be made by Landlord have been
completed to the satisfaction of Tenant; the amount, if any, that Tenant has
paid to Landlord as a security deposit; that no Rent under this Lease has been
paid more than thirty (30) days in advance of its due date; that the address for
notices to be sent to Tenant is as set forth in this Lease (or has been changed
by notice duly given and is as set forth in the SNDA and/or Estoppel
Certificate); that Tenant, as of the date of such SNDA and/or Estoppel
Certificate, has no charge, lien, or claim of offset under this Lease or
otherwise against Rent or Additional Rent due or to become due hereunder; that,
to the knowledge of Tenant, neither Landlord nor Tenant is not then in default
under this Lease; and such other matters as may be reasonably requested by
Landlord or any mortgagee or potential mortgagee of Landlord, or any purchaser
of the Building, or potential mortgagee of such purchaser. Any SNDA or Estoppel

-25-



--------------------------------------------------------------------------------



 



Certificate may be relied upon by Landlord, any successor of Landlord, any
mortgagees of Landlord or any prospective purchaser or mortgagee of the
Building. In the event Tenant fails to deliver and execute such SNDA and/or
Estoppel Certificate within ten (10) days after demand in writing, at Landlord’s
election, such failure shall be an Event of Default hereunder. Tenant does
hereby make, constitute and irrevocably appoint Landlord as attorney in fact to
execute said documents.

     SECTION XXVI. NOTICES. Any notice or demand by Tenant to Landlord shall be
served by receipted hand delivery, or by Sheriff, Constable, or by certified
mail, postage prepaid, or by recognized overnight courier, addressed to Landlord
as set forth below, and any notice or demand by Landlord to Tenant shall be
served by receipted hand delivery, or by Sheriff, Constable, or by certified
mail, postage prepaid, or by recognized overnight courier to the Tenant as set
forth below.

              To Landlord:   Quince Orchard Nominee Trust
60 State Street, Suite 1500
Boston, Massachusetts 02109-1803
facsimile 617-227-4727
telephone 617-723-7760               with a copy to:   Rappaport, Aserkoff &
Gelles
60 State Street, Suite 1525
Boston, Massachusetts 02109-1803
facsimile 617-227-4727
telephone 617-227-7345               with a copy to:   New Boston Management
Services, Inc.
1953 Gallows Road Suite 190
Vienna, Virginia 22182               To Tenant:   ACE*COMM Corporation
704 Quince Orchard Road
Gaithersburg, Maryland 20878
Attention: Mehran Pooya
facsimile: 301-721-3001
telephone: 301-721-3000               with a copy to:   Hogan & Hartson L.L.P.
Columbia Square
555 Thirteenth Street, N.W.
Washington, DC 20004-1109
Attention: Carol B. Chesley, Esq.

     It is agreed that certified mail shall be conclusively deemed received
three (3) days after it is mailed, postage prepaid, and that an item sent by
recognized overnight courier shall be conclusively deemed received the day it is
scheduled to be delivered. Landlord and Tenant may each change their address for
notices, as well as their phone number and facsimile number, by providing notice
of such change to the other in the manner specified in this Section XXVI.

     SECTION XXVII. RULES AND REGULATIONS. Tenant will faithfully observe and
comply with the Rules and Regulations annexed hereto and such other further
Rules and Regulations as Landlord hereafter at any time or from time to time may
make and may communicate in writing to Tenant, which in the reasonable judgment
of Landlord shall be necessary for the reputation, operation, safety, care or
appearance of the Building or Property, any parking garage or parking area(s),
if any, or the preservation of good order in the said Building or Property,
including any

-26-



--------------------------------------------------------------------------------



 



parking, garage or parking area(s), if any, or the operation or maintenance of
the Building or Property, or the equipment thereof, or the comfort of tenants or
others in the Building; provided, however, that in the case of any conflict
between the provisions of this Lease and any such Rules and Regulations, the
provisions of this Lease shall control; and provided further, that nothing
contained in this Lease shall be construed to impose upon Landlord any duty or
obligation to enforce the Rules and Regulations or the terms, covenants or
conditions in any other lease as against any other tenant, and Landlord shall
not be liable to Tenant for violation of the same by any other tenant, or any
other tenant’s servants, employees, agents, visitors, invitees or licensees.

     SECTION XXVIII. QUIET ENJOYMENT. The Tenant, on paying the said Rent and
Additional Rent and performing in all material respects the covenants of this
Lease on its part to be performed, shall and may peaceably and quietly have,
hold and enjoy the Premises in accordance with this Lease for the term aforesaid
and any extension thereof, free from disturbance by Landlord or anyone claiming
by, through or under Landlord.

     SECTION XXIX. BINDING AGREEMENT. This Lease shall bind and inure to the
benefit of the parties hereto and their respective heirs, representatives,
successors and assigns. This Lease contains the entire agreement of the parties
and may not be modified except by instrument in writing signed by the parties
hereto.

     SECTION XXX. LANDLORD LIABILITY. During such time as the Landlord shall be
a limited partnership, corporation, limited liability company, limited liability
partnership, joint venture, or trust, Tenant agrees that it shall not hold any
partner, shareholder, member, trustee, or beneficiary of Landlord personally
responsible for any of the covenants of Landlord under this Lease, and in the
event it has a claim against Landlord, Tenant shall look only to Landlord’s
interest in the Building or the proceeds thereof for recovery of any judgment
from Landlord; it being specifically agreed that neither the Landlord nor anyone
claiming by, through or under Landlord shall ever be personally liable for any
such judgment, or for the payment of any monetary obligation to Tenant.

     SECTION XXXI. SEISIN. In the event of a sale or other disposition of the
Building and/or land underlying it by Landlord, Landlord shall be entirely free
and relieved from the performance and observance thereafter of all covenants and
obligations of Landlord hereunder, it being understood and agreed that the
successor to Landlord’s ownership shall thereupon and thereafter assume and
perform and observe, any and all of such covenants and obligations of Landlord
including, without limitation, any and all obligations relating to the security
deposit.

     SECTION XXXII. INSURANCE.

     (a)       Tenant shall maintain in full force and effect the following
insurance written by one or more responsible companies licensed to do business
in the state in which the Premises is located in form and content reasonably
satisfactory to Landlord, including, except as to subsection (a)(2) of this
Section XXXII at the request of Landlord, Landlord and Landlord’s managing agent
as additional insureds, and Tenant shall keep deposited with the Landlord
certificates thereof, with endorsements

-27-



--------------------------------------------------------------------------------



 



on such certificates to the effect that such insurance shall not be cancelled by
the insurer without at least fifteen (15) days prior notice to Landlord:



       (1)     Commercial General Liability insurance in the broadest form of
such coverage as is available from time to time in the jurisdiction in which the
Premises is located, applying to the use and occupancy of the Premises and the
business operated by Tenant and on an occurrence basis in an amount not less
than Three Million Dollars ($3,000,000) combined single limit for property
damage and for any personal injury, including death, to one or more than one
person arising out of any one incident. At any time during the term hereof upon
sixty (60) days’ notice, Landlord may require the Tenant to increase the amount
of insurance required hereunder to a greater commercially reasonable amount as
may be required by Landlord or recommended by Landlord’s insurance advisor or
required by Landlord’s mortgagee.          (2)     Worker’s compensation
insurance in the minimum amount required by statute covering all employees of
Tenant, and, if Tenant shall contract with any independent contractor for the
furnishing of labor, materials or services to Tenant, Tenant shall require such
independent contractor to maintain worker’s compensation insurance covering all
its employees and all the employees of any subcontractor.    
     (3)     Extended coverage property damage insurance covering Tenant’s
personal property located at the Premises (furniture, fixtures and equipment on
a replacement cost basis) and Tenant improvements, if any.     (b) Landlord
shall not be liable to Tenant for:          (1)     Damage to or loss of
property entrusted to employees of the Landlord.          (2)     Loss of
property through thefts regardless of where the theft takes place.    
     (3)     Damage to property regardless of where the damage takes place.    
     (4)     Damage to or loss of property caused by other tenants or occupants
of the Building or caused by visitors to or in the Building.

     It is specifically understood that Landlord’s insurance does not cover any
personal property of Tenant and Tenant shall not make any claim for loss of or
damage to such property against Landlord or Landlord’s insurance carrier and
shall not permit its insurance carrier to make any claim for loss or damage to
such property against Landlord or Landlord’s insurance carrier.

     SECTION XXXIII. SUBROGATION, INSURANCE PREMIUMS. Landlord and Tenant hereby
waive any rights each may have against the other in connection with any of the
damage occasioned to Landlord or Tenant, as the case may be, their respective
property, the Building or its contents, arising from covered causes of loss for
which property insurance is carried or required to be carried pursuant to this
Lease. Each party on behalf of their respective insurance companies insuring
their respective property against any such loss, hereby waives any right of
subrogation that it may have against the other party.

-28-



--------------------------------------------------------------------------------



 



     SECTION XXXIV. SHORING. If an excavation shall be made upon the Property or
upon land adjacent to the Property, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation,
license to enter upon the Premises for the purpose of doing such work as said
person shall deem necessary to preserve the Building from injury or damage and
to support the same by proper foundations without any claims by Tenant for
damages or indemnity against Landlord, or diminution or abatement of rent.

     SECTION XXXV. REZONING. Tenant agrees that it shall not oppose any
application for rezoning or variance instituted by Landlord, its successors or
assigns, provided that such re-zoning shall not prohibit the use set forth in
Section II hereby.

     SECTION XXXVI. SEPARABILITY. If any provision or any part of any provision
of this Lease, or if the application of any provision or any part of any
provision of this Lease to any person, entity, or circumstance shall be held
invalid by a court of competent jurisdiction, such invalidity shall have no
effect on any other provision or any part of any other provision of this Lease
or its application to any other person, entity, or circumstance.

     SECTION XXXVII. WAIVER OF TRIAL BY JURY. Landlord and Tenant agree that
they shall, and hereby do, waive trial by jury in any action arising out of this
Lease or Tenant’s use and occupancy of the Premises.

     SECTION XXXVIII. NO WAIVER. No act or thing done by Landlord or Landlord’s
agents during the term of this Lease shall constitute an eviction by Landlord,
nor be deemed an acceptance of a surrender of the Premises, and no agreement to
accept such surrender shall be valid unless in writing and signed by Landlord.
The failure of Landlord to seek redress for violation of, or to insist upon the
strict performance of this Lease, or any of the Rules and Regulations set forth
in this Lease or hereafter adopted by Landlord, shall not constitute a waiver in
any respect nor prevent a subsequent act, which originally constituted a
violation from having all force and effect of an original violation. The receipt
by Landlord of Rent or Additional Rent with knowledge of the breach of any
provision of this Lease shall not be deemed a waiver of such breach. No payment
by Tenant or receipt by Landlord of a lesser amount than the monthly Rent or
Additional Rent herein stipulated shall be deemed to be other than on account,
nor shall any endorsement or statement on any check, nor any letter accompanying
any check or payment as Rent or Additional Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or Additional Rent or
pursue any other remedy in this Lease provided.

     SECTION XXXIX. HOLDING OVER. In the event Tenant or any party claiming by,
through or under Tenant shall hold over the Premises or any part thereof after
the termination or expiration of the term of this Lease, such holding over shall
constitute and be construed as a tenancy at sufferance only, provided that all
the provisions of this Lease shall apply except that the Rent set forth in
Section IV shall be calculated at a daily rate equal to the greater of two
hundred percent (200%) of the daily Rent reserved in said Section IV, or one
hundred fifty percent (150%) of the then fair market rent of the Premises.
Subject to the foregoing and upon (i) nine (9) months prior

-29-



--------------------------------------------------------------------------------



 



written notice and (ii) Landlord’s prior written consent, Tenant may holdover in
the Premises for one month after the end of the term of this Lease at the rental
rate in effect at the end of the term of the Lease. Except for the provisions of
the immediately preceding sentence, nothing contained in this Section XXXIX
shall be construed as Landlord’s consent to Tenant or any party claiming by,
through or under Tenant holding over.

     SECTION XL. CAPTIONS, PLURAL, GENDER. The captions are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope of this Lease nor the intent of any provisions hereof. Whenever a
masculine or singular pronoun is used in this Lease, it shall include the
feminine and plural thereof whenever the context so permits or requires.

     SECTION XLI. BROKERAGE. Tenant covenants that it has dealt with no broker
other than the brokers specified at the end of this Section XLI, as Tenant’s
Broker and as Landlord’s Broker, in locating the Premises demised by this Lease
and in negotiating this Lease and Tenant further covenants and agrees that it
shall hold Landlord harmless from any and all claims which may be asserted by
any real estate broker other than the brokers specified at the end of this
Section XLI who claim that it showed or referred the Tenant to the Landlord or
to the Premises for any transaction involving or resulting in this Lease or
Premises.

     Landlord covenants that it has dealt with no broker other than the brokers
specified at the end of this Section XLI, as Tenant’s Broker and as Landlord’s
Broker, in negotiating this Lease and Landlord further covenants and agrees that
it shall hold Tenant harmless from any and all claims which may be asserted by
any real estate broker other than the brokers specified at the end of this
Section XLI who claim that it showed or referred the Tenant to the Landlord or
to the Premises for any transaction involving or resulting in this Lease or
Premises demised hereby. Tenant’s Broker’s fees for the transaction contemplated
hereby shall be paid by Landlord pursuant to a separate written agreement
between Landlord and Tenant’s Broker.

              Tenant’s Broker:   McShea & Company Inc.         One Bank Street,
Suite 300         Gaithersburg, MD 20878         facsimile: 301-869-7201        
telephone: 301-948-9870               Landlord’s Broker:   Trammel Crow Company
        7315 Wisconsin Avenue, Suite 300W         Bethesda, MD 20814        
facsimile: 301-530-6131         telephone: 301-530-6200

     In the event that Tenant and Landlord agree to renew and/or extend the term
of this Lease, in connection with any option contained herein or otherwise, or
to expand the Premises pursuant to any such provision contained herein or
otherwise, Landlord shall not be responsible for the payment of any fee or
commission to any broker or other third party, including any broker identified
herein, who is retained by Tenant in connection with such renewal, extension,
and/or expansion.

     SECTION XLII. HAZARDOUS WASTE.

-30-



--------------------------------------------------------------------------------



 



     (a)       For the purpose of this Section XLII, “Hazardous Substance” shall
mean any waste, substance or other material which may be dangerous to health or
environment, including, without limitation, all “hazardous waste”, “hazardous
material”, “hazardous substance”, “toxic substance”, “oil”, “infectious medical
waste” and “hazardous medical waste” as defined in any federal, state, or local
law, regulation or ordinance, or otherwise

     (b)       Tenant shall not dump, flush or in any way introduce any
Hazardous Substance, which are regulated under the Resource Conservation and
Recovery Act of 1976, as amended, (42 U.S.C. Section 6901, et. seq. “RCRA”) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended (42 U.S.C. 9601 et. seq. “CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), Public Law 99-499, 100 Stat 1613, et seq.,
and/or any other applicable municipal, federal, or state law, into the sewerage,
drainage or other waste disposal system serving the Premises, the Building or
the Property.

     (c)       Tenant shall not generate, use, store or dispose of any Hazardous
Substance regulated under RCRA, CERCLA, SARA and/or any other applicable
municipal, federal or state environmental law, in or on the Premises, the
Building or the Property, nor transport any Hazardous Substance from the
Premises, the Building or the Property except in compliance with RCRA, CERCLA,
SARA, and any other applicable municipal, federal or state environmental law.

     (d)       Tenant shall promptly notify Landlord in writing of any incident
in the Premises, or in or about the Building or the Property which constitutes a
violation of or requires the filing of a notice under any statute or other
applicable law described in Section XLII(b) of this Lease.

     (e)       Tenant shall indemnify, defend, and hold Landlord harmless from
any and all costs, liabilities, demands, claims, civil or criminal actions, or
causes of action, civil or criminal penalties, fines, losses, liens,
assessments, damages, liabilities, costs, disbursements, expenses or fees of any
kind or any nature (including without limitation all clean-up costs and
reasonable attorneys’ fees) which may at any time be imposed upon, incurred by
or asserted or awarded against Landlord arising out of or on account of Tenant’s
failure to comply with the provisions of Section XLII of this Lease, whether due
to any action or non-action of Tenant, its agents, employees or contractors.

     (f)       The provisions and covenants of this Section XLII shall survive
the expiration or earlier termination of the term of this Lease.

     SECTION XLIII. SECURITY DEPOSIT. Upon execution of this Lease, Tenant shall
deposit with Landlord and thereafter Landlord shall hold and retain a security
deposit in the amount set forth at the end of this Section XLIII throughout the
term hereof as security for the faithful performance by Tenant of each and every
term, condition, covenant and provision of this Lease. Landlord may apply all or
any portion of the security deposit to any damage to the Premises or to the
restoration thereof, as permitted by Section XXIV of this Lease for the costs of
Landlord’s actual costs or damages, or to any Rent or Additional Rent which may
be due from Tenant to Landlord. In the event that Landlord shall so apply all or
any portion of the said

-31-



--------------------------------------------------------------------------------



 



security deposit, Tenant shall immediately upon notice, restore the same to its
full amount. Landlord shall return the security deposit, or balance thereof to
which Tenant is entitled after deduction therefrom of any sums in accordance
with the provisions of this Lease, after expiration or other termination of the
Lease Term.

     Tenant may provide said security deposit in the form of cash or irrevocable
letter of credit (it also being understood and agreed that Tenant may substitute
an irrevocable letter of credit for a cash security deposit upon thirty
(30) days’ written notice to Landlord). In the event Tenant elects to provide
said security deposit in the form of an irrevocable letter of credit, it shall
be for a term of one (1) year, automatically renewable for successive one
(1) year periods subject to reduction in amount pursuant hereto, in a form and
issued by an institution acceptable to, and running to the benefit of, Landlord,
securing the full and faithful performance by Tenant of each and every term,
condition, covenant and provision of this lease. In the event that from time to
time Landlord draws down all or any portion of any such letter of credit, Tenant
shall immediately upon notice, restore said security deposit to the full amount
required hereunder.

     Initially, such letter of credit shall be issued by Silicon Valley Bank,
but incident to the expiration of any one (1) year letter of credit, Tenant
shall have the right to propose a substitute financial institution, which
substitute institution must be acceptable to Landlord. If the entity issuing any
such letter of credit refuses to renew such letter upon the expiration thereof,
Landlord shall receive written notice not less than thirty (30) days prior to
the expiration date thereof.

     If, but only if, Tenant shall not have been in default of any of the terms,
conditions, covenants and provisions of this Lease, the cash security deposit or
the face amount of the irrevocable letter of credit shall be reduced to One
Hundred Twenty Four Thousand Three Hundred Thirty Three ($124,333.00) on
November 30, 2004, to One Hundred Thirteen Thousand Four Hundred Sixty Six
Dollars ($113,466.00) on November 30, 2005, to One Hundred Two Thousand Six
Hundred Ninety Nine Dollars ($102,699.00) on November 30, 2006, and to Ninety
One Thousand Nine Hundred Thirty Two ($91,932.00) on November 30, 2007. If but
only if Tenant shall not be in default of any of the terms, conditions,
covenants and provisions of this Lease, Landlord shall return the full security
deposit (or such proportionate amount as shall be then due to be returned to
Tenant pursuant hereto) within thirty (30) days after expiration or earlier
termination of the term of the Lease, and Tenant vacating the same.

     Amount of Security Deposit: One Hundred Thirty Five Thousand Dollars
($135,000), subject to reduction pursuant to this Section XLIII only.

     SECTION XLIV. LANDLORD’S RIGHT TO PERFORM FOR TENANT. Landlord shall have
the right, but shall not be required, to pay such sums and do any act, whether
the same requires the expenditures of monies or not, which may be necessary or
appropriate by reason of failure or neglect of Tenant to perform any of the
provisions of this Lease, and in the event of the exercise of such right by
Landlord, Tenant agrees to pay to Landlord forthwith upon demand the cost of
performing the same, plus interest at one and one-half percent (1.5%) per month
of such cost, or such

-32-



--------------------------------------------------------------------------------



 



lesser interest rate as may be allowed under applicable law; and if Tenant shall
default in such payment, Landlord shall have the same rights and remedies as
Landlord has hereunder for the failure of Tenant to pay the Rent or Additional
Rent. Landlord may exercise the foregoing rights without waiving any other of
its rights or releasing Tenant from any of its obligations under this Lease, and
the exercise of these rights shall not be deemed an obligation of Landlord to
perform such right in the future.

     SECTION XLV. GOVERNING LAW. This Lease shall be governed by the provisions
hereof and by the laws of the state in which the Premises are located.

     SECTION XLVI. RELOCATION. INTENTIONALLY DELETED.

     SECTION XLVII. FORCE MAJEURE. In the event that either party shall be
delayed or hindered in or prevented from the performance of act required under
this Lease, by reason of strikes, lockouts, labor troubles, inability to procure
materials, failure of power, restrictive governmental laws or regulations,
riots, insurrection, war or other reasons of a like nature not the fault of the
party delayed in performing work or doing the acts required, then performance of
such act shall be excused for the period of the delay and the period for such
party’s performance of any such act shall be extended for a period equivalent to
the period of such delay. The provisions of this Section shall in no event
operate to excuse Tenant from the prompt payment of Rent or Additional Rent, or
excuse performance due to lack of funds. In any case where work is to be paid
for out of insurance proceeds of condemnation awards, due allowance shall be
made, both to the party required to perform such work and to the party required
to make such payments, for delays in the collection of such proceeds or awards.

     SECTION XLVIII. PRIOR LEASE. As of the execution date of this Lease, Tenant
currently leases approximately 38,407 square feet of net rentable space in the
Building (the “Existing Premises”), pursuant to a lease dated August 6, 1996,
between Tenant and Landlord’s predecessors-in-interest, Principal Life Insurance
Company, which lease was amended by an undated First Amendment to Lease and by a
Second Amendment to Lease dated March 5, 2001 (collectively referred to herein
as the “Prior Lease”). Effective upon the full execution and delivery of this
Lease by the parties hereto, the Prior Lease shall terminate and be of no
further force and effect, and the parties shall thereafter have no further
obligations one to the other pursuant to the Prior Lease, except for any
obligations which expressly survive the expiration or early termination of the
Prior Lease, and except for Tenant’s obligations to pay “Rent”, “Operating
Costs” and “Property Taxes”, as those terms are defined in Article IV of the
Prior Lease, with respect to the period of time through and including
September 30, 2002.

     SECTION XLIX. PARKING. Tenant shall have the right to use no more than 4.0
parking spaces per 1,000 square feet of Net Rentable Area in the Premises, of
which 11 will be designated as reserved spaces throughout the entire term of
this Lease, and any extensions thereof (the “Parking Space Allocation”). Tenant
shall comply with such registration or identification standards as shall be
reasonably established from time to time, and Tenant shall use only that portion
of the parking facilities as may be reasonably designated for use by Tenant from
time to time, it being understood and

-33-



--------------------------------------------------------------------------------



 



agreed that Landlord shall have the right to establish and enforce such
reasonable policies, rules and regulations as Landlord and/or the parking
operator has issued or may issue to facilitate the operation and management of
the parking facilities.

     SECTION L. OPTION TO EXTEND. Tenant shall have an option to extend this
Lease for an additional term (hereinafter referred to as “Extended Term”)
commencing immediately upon the expiration of the initial term hereof and
continuing for a period of five (5) years, provided that Tenant proceeds
strictly in accordance with the provisions of this Section L. During November of
2007, Tenant shall advise Landlord in writing that Tenant wishes to extend the
term of this Lease (hereinafter referred to as “Tenant’s Extension Notice”). If
at the time Landlord receives Tenant’s Extension Notice this Lease is in full
force and effect without default on the part of the Tenant beyond any applicable
cure period, then, during the next thirty (30) days, Landlord shall notify
Tenant in writing of the Rent pursuant to Section IV of the Lease which shall be
due for the Extended Term. The Rent specified by Landlord shall be that which
the Landlord projects will be the fair market rent as of the commencement of the
Extended Term, but in no event less than Twenty-Six and 27/100 Dollars ($26.27)
per square foot of Net Rentable Area in the Premises, and which shall be
determined on the agreement that there shall be no change in the Tax Base or the
Operating Cost Base. Within three (3) weeks after Landlord has given Tenant
notice of the Rent pursuant to Section IV of this Lease for the Extended Term,
Tenant shall notify Landlord whether or not it agrees to pay such Rent. If
Tenant shall agree in writing to pay such Rent, then this Lease shall be
extended for the Extended Term without the execution of any additional
documents, and each and every term and condition of this Lease shall apply
during the Extended Term except only that the Rent specified in Section IV of
this Lease during the Extended Term shall be that agreed upon by Landlord and
Tenant, and the phrase “term of this Lease” shall be construed to mean the
Extended Term of this Lease. If Tenant shall not agree in writing to pay such
Rent, this Lease shall terminate as provided in Section III of this Lease and
Tenant shall vacate the Premises on or before such date in accordance with the
provisions of this Lease. If Tenant shall fail to give Landlord written notice
in November of 2007 as hereinbefore specified, Tenant shall have no right to
extend this Lease for the Extended Term, and this Lease shall terminate as
provided in Section III of this Lease and Tenant shall vacate the Premises as
provided in Section III and in accordance with the other provisions of this
Lease.

     SECTION LI. VACANT SPACE NOTIFICATION. Landlord shall make reasonable
efforts to endeavor to provide notice to Tenant of any space that is available
for lease in the Building. If Landlord fails to so notify Tenant, such failure
shall not be a default hereunder.

     SECTION LII. MULTIPLE COUNTERPARTS. This Lease may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original but all of which shall constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK
SIGNATURES ARE ON THE FOLLOWING PAGE.]

-34-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have set their hands and seals the
day and year first above written.

                  Landlord:         QUINCE ORCHARD NOMINEE TRUST                
  By              

--------------------------------------------------------------------------------

            Its Trustee                       Tenant:         ACE*COMM
CORPORATION                   By         (seal)        

--------------------------------------------------------------------------------

            Its    

-35-



--------------------------------------------------------------------------------



 



EXHIBIT A

LEASE PLAN

(PICTURE OF LEASE PLAN) [w90254w9025400.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B

      Landlord:   Quince Orchard Nominee Trust Tenant:   ACE*COMM Corporation

      Landlord’s Work:   Landlord, at its sole cost and expense shall:    
     Ø   demise the portion of the Premises on the 2nd floor    
     Ø   rebalance the HVAC system          Ø   correct any leaks that currently
exist in the windows          Ø   at Landlord’s discretion, construct
improvements to the bathrooms in the common area on the first
            floor       Tenant’s Work:   All other work performed in or to the
Premises shall be the obligation of Tenant, at Tenant’s sole cost and expense
(but may be paid for in whole or in part with the Improvement Allowance).

Exhibit B

Page 1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT C

MARYLAND LEGAL HOLIDAYS

          *January 1   -   New Year’s Day           **Third Monday in January  
-   Martin Luther King, Jr. Day           **Third Monday in February   -  
Presidents’ Day           Last Monday in May   -   Memorial Day           *July
4   -   Independence Day           First Monday in September   -   Labor Day    
      **Second Monday in October   -   Columbus Day           **November 11   -
  Veteran’s Day           Fourth Thursday in November   -   Thanksgiving Day    
      *December 25   -   Christmas Day           *Should any of these dates fall
on a Sunday, the Holiday is observed on the following Monday.           **No
charge for HVAC on these days between 8:00 a.m. and 6:00 p.m.

Exhibit C

Page 1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT D

SCOPE OF SERVICES - CLEANING

      Landlord:   Quince Orchard Nominee Trust Property:   704 Quince Orchard
Road, Gaithersburg, Maryland



A.   OFFICE AREA       Daily: (Monday through Friday 6:00 pm-10:00 pm; Legal
Holidays excepted)



  1.   Empty and clean all waste receptacles and remove waste materials from the
premises; wash receptacles as necessary, replace plastic liners, empty recycle
containers.     2.   Sweep and dust mop all uncarpeted areas using a
dust-treated mop.     3.   Mop tile floors.     4.   Vacuum all rugs and
carpeted areas.     5.   Wash clean all water fountains.     6.   Wash and clean
coffee areas and kitchen counters, except dishes.     7.   Upon completion of
cleaning, all lights will be turned off and doors locked, leaving the Premises
in an orderly condition.



    Weekly:



  1.   Hand dust all horizontal surfaces which are clear and free of objects
including furniture, office equipment, window sills, door ledges, chair rails,
and convector tops, within normal reach.     2.   Remove all finger marks from
private entrance, doors, light switches, and doorways.



    Quarterly:       Render high dusting not reached in daily cleaning, to
include:



  1.   Dusting all pictures, frames, charts, graphs, and similar wall hangings.
    2.   Dusting all vertical surfaces, such as walls, partitions, doors, and
ducts.     3.   Remove and dust under all desk equipment and telephone and
replace same.     4.   Dusting all pipes, ducts, and high moldings.     5.  
Dusting all window treatment.     6.   Clean carpets – clean light fixtures.



B.   LAVATORIES       Daily: (Monday through Friday, inclusive; Legal Holidays
excepted)



  1.   Sweep and damp mop floors.     2.   Clean all mirrors, powder shelves,
dispensers and receptacles, bright work, flushometers, piping, and toilet seat
hinges.     3.   Wash both sides of all toilet seats.

Exhibit D

Page 1 of 2



--------------------------------------------------------------------------------



 





  4.   Wash all basins, bowls, and urinals.     5.   Empty and clean paper towel
and sanitary disposal receptacles.     6.   Remove waste paper and refuse.    
7.   Refill tissue holders, soap dispensers, towel dispensers, vending sanitary
dispensers; materials to be furnished by Landlord.     8.   A sanitizing
solution will be used in all lavatory cleaning.



    Monthly:



  1.   Machine scrub lavatory floors.     2.   Wash all partitions and tile
walls in lavatories.



C.   MAIN LOBBY, ELEVATORS, BUILDING EXTERIOR, AND CORRIDORS.       Daily:
(Monday through Friday, inclusive; Legal Holidays excepted)



  1.   Sweep and wash all floors as needed.     2.   Clean elevators, wash or
vacuum floors, wipe down walls and doors.     3.   Spot clean any metal work
inside lobby.     4.   Spot clean any metal work surrounding building entrance
doors.



    Monthly:       All resilient tile floors in public areas to be treated
equivalent to spray buffing.   D.   WINDOW CLEANING       Windows of exterior
walls will be washed semi-annually to include interior windows.   E.   Tenant
requiring services in excess of those described above shall request same through
Landlord, who shall perform the same at Tenant’s expense.   F.   SNOW REMOVAL  
    Clearing, sanding and salting of all snow and ice surrounding the Building
walkways, as accumulated during storms, with special emphasis on the Building
opening at 8:00 am Monday through Friday, Legal Holidays excepted.

Exhibit D

Page 2 of 2



--------------------------------------------------------------------------------



 



RULES AND REGULATIONS

      Landlord:
Property:   Quince Orchard Nominee Trust
704 Quince Orchard Road, Gaithersburg, Maryland

          The following Rules and Regulations constitute a part of the Lease and
of Tenant’s obligations thereunder in respect of Tenant’s use and occupancy of
the Premises in the Building.



I.   BUILDING HOURS

          1.1.   The Building is open from 8:00 a.m. to 6:00 p.m. on Monday
through Friday, except Holidays and Saturdays 9:00 a.m. to 1:00 p.m. The
Building is closed on Sundays. Landlord shall provide limited access to the
Building in accordance with such Building standard entry system as shall from
time to time be in effect during normal business hours. The Landlord reserves
the right to alter the Building standard entry system from time to time as it
sees fit.

          1.2.   If you will need after-hours heating or air-conditioning
services, please notify the Building Management Office by 3:00 p.m. on the
previous working day. (These Building services are either reduced, or shut off
completely when the Building is closed.) You will be charged overtime use of the
Building services.

          1.3.   You are advised, for the protection and safety of your
personnel, to lock premises’ entry doors at the end of each working day. Entry
doors also should be locked whenever your receptionist leaves the area. If
appointments or meetings are scheduled after normal business hours involving
people from outside the Building, you may not leave any door ajar or propped
open in order to accommodate those outside people entering the locked Building.

          1.4.   If you wish to remove fixtures or materials from the Premises
after 6:00 p.m. or to have work performed after 6:00 p.m., by someone who does
not have a Building pass, the Building Management Office must be notified in
advance in writing.

          1.5.   Please submit a list of names and phone numbers of tenant
representatives to the Building Management Office should there by a need to
contact anyone after normal business hours.



II.   ELEVATORS, IF ANY, DELIVERIES AND PARKING

          2.1.   If you expect delivery of any bulky material, provide the
Building Management Office with reasonable advance notice so that elevators may
be scheduled and elevator pads may be installed. This protects both your
shipment and the elevators. For the convenience of all, elevators may not be
used for deliveries during the peak traffic hours of 8:00 a.m. to 9:30 a.m.;
11:30 a.m. to 1:30 p.m.; and 4:30 p.m. to 6:00 p.m.

          2.2.   All large deliveries must be made from and to the designated
Building loading dock area(s). If Tenant does not have exclusive use of a
loading dock, you are to notify the Building Management Office 24 hours in
advance of any large deliveries. The receiving area can accommodate certain
types and sizes of vehicles. All hand trucks used for deliveries must be
equipped with rubber bumpers and tires. All deliveries are to be made/received
at the rear entrance of the Building in the designated Loading/Delivery area(s).
Tenant shall cause all wooden shipping pallets to be removed from the Building
and that any left on the premises will be removed at Tenant’s sole cost and
expense.

          2.3.   The loading dock(s) may be used only for deliveries. No
vehicles are allowed to stand or park in this area after unloading nor are
vehicles allowed to park at the loading dock for service calls. You should
advise your vendors and suppliers of this rule. Any vehicles abusing the truck
dock privileges are subject to being towed at the owner’s expense.

          2.4.   Building management personnel are not authorized to receive
shipments to or from the Building on behalf of Tenant.

Rules and Regulations

Page 1 of 3



--------------------------------------------------------------------------------



 





III.   GENERAL USE OF BUILDING AND PREMISES

          3.1.   Tenants are not permitted to place or store property on the
sidewalks, passageways, parking areas or courtyards adjacent to the Building or
in the elevators, vestibules, stairways, or corridors (except as may be
necessary for brief periods during deliveries).

          3.2.   No animals may be brought into or kept in or about the Building
or Premises. No bicycles may be brought into or kept in the Building, but must
be stored, at the sole risk of the individual storing a bicycle, in the bicycle
rack, if any, located in the underground parking area and/or the parking
structure, if any.

          3.3.   Rubbish, rags, sweepings, acid and any and all harmful or
damaging substances may not be deposited in the lavatories or in the janitor
closets. Please make arrangements with the Building Management Office for
disposal of any unusual trash.

          3.4.   If a Tenant’s premises becomes infested with vermin due to
Tenant’s own misuse of the Premises, such Tenant, at its sole cost and expense,
shall cause the Premises to be exterminated by such exterminators as shall be
approved by the Landlord at such times and to such extent as the Landlord deems
necessary to exterminate the vermin.

          3.5.   The Premises shall not be used for lodging or sleeping, or for
any illegal purposes.

          3.6.   Canvassing, soliciting and peddling in the Building is
prohibited and each Tenant shall cooperate to prevent the same.



IV.   REPAIRS AND SERVICES

          4.1.   You are responsible for all general repairs and maintenance of
your Premises including, but not limited to, Tenant supplied supplementary air
conditioning, exterior doors, and exterior signs. All repairs, installations, or
alterations to the Premises or its fixtures must first be approved and scheduled
by the Building Manager.

          4.2.   All requests for work to be done in your Premises by any of the
Building Management staff should be directed to the Building Manager. Building
employees are not permitted to perform any work outside their regular duties
except upon special instructions from the Building Manager.

          4.3.   All schedules for the performance of your construction and
repair work must be coordinated by the Building Manager to avoid conflicts with
various building construction and maintenance schedules. Tenants must inform the
Building Manager, at least 72 hours before any work is to begin, of the nature
of the work, where and when it is to be performed, the name of the contractor or
concern doing the work, and the name of the individual who will supervise the
performance of the work. You will be required to obtain from the persons doing
work certificates of insurance coverage, signed lien waivers, and payment and
performance bond in form and substance satisfactory to the Landlord. Work may
not begin until such requirements have been satisfied.

          4.4.   Landlord shall purchase and install, at Tenant’s expense, all
lamps, tubes, bulbs, starters and ballasts.



V.   ELECTRICAL SYSTEM: ENERGY CONSERVATION: WATER

          5.1.   In order to assure that the capacity of the Building’s
electrical system is not exceeded and to avert possible adverse effect on the
Building’s electric system, you may not, without Landlord’s prior consent,
connect any fixtures, appliances or equipment to the Building’s electric
distribution system other than standard office equipment, such as typewriters,
pencil sharpeners, adding machines, hand-held or desk top calculators,
dictaphones, personal computers and photocopiers.

Rules and Regulations

Page 2 of 3



--------------------------------------------------------------------------------



 



          5.2.   Landlord reserves the right to implement policies and
procedures it deems, in its reasonable judgment, to be necessary or expedient in
order to conserve and/or preserve energy and related services, or as may be
necessary or required in order to comply with applicable governmental laws,
rules, regulations, codes, orders and standards.

          5.3.   If you shall use water for any purpose other than for ordinary
lavatory and drinking purposes, Landlord may assess a reasonable charge for the
additional water so used, or install a water meter and thereby measure your
water consumption for all water purposes. In the latter event, you shall pay the
cost of the meter and the cost of installation thereof and shall keep such meter
and installation equipment in good working order and repair. You agree to pay
for water consumed, as shown on such meter, together with the sewer charge based
on such meter charges, as and when bills are rendered. If you default in making
such payment, Landlord may, but is not obligated to, pay such charges and
collect the same from you as Additional Rent.

          5.4.   Building standard blinds or drapes contribute to the
effectiveness of the Building’s heating and cooling systems. You should keep the
blinds or drapes closed when windows are exposed to the sun’s rays in summer and
keep them open when the sun is bright enough to provide warmth during the winter
months.



VI.   LIFE SAFETY AND EMERGENCY PROCEDURES

          In case of emergency situations such as power failure, water leaks or
serious injury, contact the proper authorities immediately, and then contact the
Building Management Office. In case of fire or smoke, pull the nearest alarm
(located on your floor) and then contact the Building Management Office.



VII.   SMOKE FREE ENVIRONMENT

          Smoking is not permitted in the Building or at the entryway(s) to the
Building.

LANDLORD RESERVES THE RIGHT TO ALTER OR AMEND THESE RULES AND REGULATIONS FROM
TIME TO TIME AND TO VARY THESE RULES AND REGULATIONS AMONG THE TENANTS OF THE
BUILDING.

Rules and Regulations

Page 3 of 3